EXHIBIT 10.3

 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 



______________________________________

NATHAN HOLDING LLC
______________________________________


AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
Dated as of April 19, 2016



THE UNITS ISSUED PURSUANT TO THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS.  SUCH UNITS MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME WITHOUT
EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR AN EXEMPTION THEREFROM, AND
COMPLIANCE WITH THE OTHER RESTRICTIONS ON TRANSFERABILITY SET FORTH HEREIN.

CERTAIN UNITS MAY ALSO BE SUBJECT TO VESTING PROVISIONS, REPURCHASE OPTIONS,
REDEMPTION RIGHTS, ADDITIONAL RESTRICTIONS ON TRANSFER, OFFSET RIGHTS AND
FORFEITURE PROVISIONS SET FORTH HEREIN AND/OR IN A SEPARATE AGREEMENT WITH THE
INITIAL HOLDER OF SUCH UNITS.  A COPY OF SUCH AGREEMENT MAY BE OBTAINED BY THE
HOLDER OF SUCH UNITS UPON WRITTEN REQUEST TO THE COMPANY AND WITHOUT CHARGE.

 

 

 

 

 

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

Table of Contents

Page

Article I DEFINITIONS

1

 

Article II ORGANIZATIONAL MATTERS

13

 

 

Section 2.1

Formation of LLC13

 

 

Section 2.2

Limited Liability Company Agreement14

 

 

Section 2.3

Name14

 

 

Section 2.4

Purpose14

 

 

Section 2.5

Registered Office and Registered Agent14

 

 

Section 2.6

Term14

 

 

Section 2.7

No Partnership14

 

Article III UNITS, CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS

15

 

 

Section 3.1

Units15

 

 

Section 3.2

Issuance of Additional Equity Securities15

 

 

Section 3.3

Conversion and Redemption of Class A Preferred Units16

 

 

Section 3.4

Management Incentive Equity21

 

 

Section 3.5

No Withdrawal of Capital22

 

 

Section 3.6

Loans From Unitholders22

 

 

Section 3.7

Preemptive Rights22

 

Article IV DISTRIBUTIONS AND ALLOCATIONS

24

 

 

Section 4.1

Distributions24

 

 

Section 4.2

Withholding25

 

Article V MANAGEMENT

25

 

 

Section 5.1

General Powers25

 

 

Section 5.2

Composition26

 

 

Section 5.3

Board Actions; Meetings27

 

 

Section 5.4

Delegation of Authority; Officers29

 

 

Section 5.5

Member Authority; Member Actions; Meetings30

 

 

Section 5.6

Principal Member Protective Provisions30

 

 

Section 5.7

Approval of the Budget32

 

 

Section 5.8

No Encumbrances32

 

 

Section 5.9

Non-Competition33

 

Article VI LIMITATIONS OF LIABILITY AND INDEMNIFICATION

36

 

 

Section 6.1

Liabilities of the Company36

 

 

Section 6.2

No Duties36

 

 

Section 6.3

Waiver of Liability36

 

 

Section 6.4

Indemnification37

 

-i-

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

Table of Contents

(continued)

Page

 

Section 6.5

Other Business Interests39

 

 

Section 6.6

Effect on Other Agreements39

 

 

Section 6.7

Insurance39

 

Article VII INFORMATION RIGHTS

40

 

 

Section 7.1

Information Rights40

 

Article VIII TAX MATTERS

41

 

 

Section 8.1

Preparation of Tax Returns41

 

Article IX TRANSFER OF UNITS

42

 

 

Section 9.1

Restrictions42

 

 

Section 9.2

Right of First Offer42

 

 

Section 9.3

Tag-along Right43

 

 

Section 9.4

Approved Sale; Drag Along Obligations46

 

 

Section 9.5

Repurchase Options48

 

 

Section 9.6

Failure to Comply49

 

 

Section 9.7

Effect of Transfer49

 

 

Section 9.8

Additional Restrictions on Transfer50

 

 

Section 9.9

Transfer Fees and Expenses50

 

 

Section 9.10

Void Transfers50

 

Article X ADMISSION OF MEMBERS

51

 

 

Section 10.1

Substituted Members51

 

 

Section 10.2

Additional Members51

 

Article XI WITHDRAWAL AND RESIGNATION OF UNITHOLDERS

51

 

 

Section 11.1

Withdrawal and Resignation of Unitholders51

 

Article XII DISSOLUTION AND LIQUIDATION

51

 

 

Section 12.1

Events of Dissolution51

 

 

Section 12.2

Procedure for Winding Up and Dissolution51

 

 

Section 12.3

Termination and Cancellation of Certificate52

 

Article XIII INITIAL PUBLIC OFFERING; REGISTRATION RIGHTS

52

 

 

Section 13.1

Initial Public Offering52

 

 

Section 13.2

Fair Market Value53

 

 

Section 13.3

Appointment of Proxy53

 

 

Section 13.4

Lock-up Agreement54

 

Article XIV GENERAL PROVISIONS

54

 

-ii-

 

 

 

 

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

Table of Contents

(continued)

Page

 

Section 14.1

Power of Attorney54

 

 

Section 14.2

Amendment and Waiver54

 

 

Section 14.3

Confidentiality55

 

 

Section 14.4

Title to the Company Assets; No Right of Partition56

 

 

Section 14.5

Remedies56

 

 

Section 14.6

Successors and Assigns56

 

 

Section 14.7

Severability56

 

 

Section 14.8

Counterparts; Binding Agreement57

 

 

Section 14.9

Descriptive Headings; Interpretation57

 

 

Section 14.10

Applicable Law57

 

 

Section 14.11

Addresses and Notices57

 

 

Section 14.12

Third Parties57

 

 

Section 14.13

Further Action58

 

 

Section 14.14

Offset58

 

 

Section 14.15

Entire Agreement58

 

 

Section 14.16

Delivery by Electronic Means58

 

 

Section 14.17

Survival58

 

 

Section 14.18

Certain Acknowledgments58

 

 

Section 14.19

Waiver of Jury Trial59

 

 

 

 

-iii-

 

 

 

 

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

NATHAN HOLDING LLC
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”)
of Nathan Holding LLC (the “Company”) is entered into as of April 19, 2016 (the
“Effective Date”) by and among the Company and the Members.  Capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to such
terms in Article I.

WHEREAS, the Allscripts Members caused the Company to be formed as a limited
liability company in accordance with the Delaware Act;

WHEREAS, the Allscripts Members are party to that certain Limited Liability
Company Agreement of the Company dated as of March 17, 2016 (the “Prior
Agreement”); and

WHEREAS, the Company and the Members desire to amend and restate the Prior
Agreement in its entirety.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Members, intending to be legally bound,
hereby agree as follows:

Article I
DEFINITIONS

Capitalized terms used but not otherwise defined herein shall have the following
meanings:

“Additional Member” means a Person admitted to the Company as a Member pursuant
to Section 10.2.

“Administrative Agent” has the meaning set forth in each of the Credit
Facilities.

“Admission Date” has the meaning set forth in Section 9.7(a).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with such
Person.  As used herein, the term “control” means:  (i) the power to vote at
least ten percent (10%) of the voting power of a Person, or (ii) the possession,
directly or indirectly, of any other power to direct or cause the direction of
the management and policies of such a Person, whether through ownership of
voting securities, by contract or otherwise.

“Agreement” means this Amended and Restated Limited Liability Company Agreement,
as it may be amended, modified and/or waived from time to time in accordance
with the terms hereof.

1

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

“Allscripts Acquiror” means the “person” or “group” as such terms are used for
purposes of Sections 13(d) and 14(d) of the Securities Exchange Act, whether or
not applicable, (i) that is or becomes the “beneficial owner” (as that term is
used in Rules 13d-3 and 13d-5 under the Securities Exchange Act, whether or not
applicable), directly or indirectly, of more than 50% of the total voting power
in the aggregate of all classes of Equity Securities then outstanding of Parent
normally entitled to vote in elections of directors, or (ii) that nominated the
individuals occupying a majority of the seats (other than vacant seats) on the
board of directors of Parent who were neither (A) nominated by the board of
directors of Parent nor (B) appointed or approved by directors so nominated.

“Allscripts Core Business” means the business of designing, developing,
licensing (including hosting and/or software as a service (SaaS)), selling and
installing the following software systems and offerings, including related
hardware and related services: (i) ambulatory solutions (including, without
limitation, Allscripts Party EHRs, Practice Management systems and PayerPath),
(ii) acute care solutions (including, without limitation, all Sunrise modules
and EPSi), (iii)***, and (iv)***; in each case as conducted as of the Effective
Date.

“Allscripts Managers” shall have the meaning set forth in Section 5.2(a)(i).

“Allscripts Members” means (i) Allscripts Healthcare, LLC, a North Carolina
limited liability company, and (ii) any Members who are Transferees of any
Allscripts Member in accordance with the terms hereof.  Any determination,
approval or consent to be made or given hereunder by the Allscripts Members
shall be made by the holders of a majority of the Class A Common Units held by
all Allscripts Members.

“Approved Sale” has the meaning set forth in Section 9.4(a).

“Approving Members” means (i) at any time prior to the earlier of (A) the fifth
anniversary of the Effective Date and (B) the consummation of the Initial Public
Offering, both the Allscripts Members and the GI Members and (ii) at any time on
or after the earlier of (A) the fifth anniversary of the Effective Date and
(B) the consummation of the Initial Public Offering, the GI Members.

“Assignee” means a Person to whom Units have been Transferred in accordance with
the terms of this Agreement and the other agreements contemplated hereby, as
applicable, but who has not become a Member pursuant to Article X.

“Board” means the Board of Managers of the Company, which shall have the power
and authority described in this Agreement.

“Bridge” has the meaning set forth in Section 3.7(f).

“Budget” shall have the meaning set forth in Section 7.1(a)(iv).

2

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

“Business Day” means any day other than: (a) a Saturday, Sunday or federal or
bank holiday; or (b) a day on which commercial banks in New York, New York are
authorized or required to be closed.

“Capital Contributions” means any cash, cash equivalents, promissory obligations
or the Fair Market Value of other property which a Unitholder contributes or is
deemed by the Board to have contributed to the Company with respect to any Unit
pursuant to Section 3.1.

“Certificate” means the Company’s Certificate of Formation as filed with the
Secretary of State of Delaware, as the same may be amended from time to time.

“Change In Control of Allscripts” means (i) any “person” or “group” as such
terms are used for purposes of Sections 13(d) and 14(d) of the Securities
Exchange Act, whether or not applicable, is or becomes the “beneficial owner”
(as that term is used in Rules 13d-3 and 13d-5 under the Securities Exchange
Act, whether or not applicable), directly or indirectly, of more than 50% of the
total voting power in the aggregate of all classes of Equity Securities then
outstanding of Parent normally entitled to vote in elections of directors, or
(ii) occupation of a majority of the seats (other than vacant seats) on the
board of directors of Parent by Persons who were neither (A) nominated by the
board of directors of Parent nor (B) appointed or approved by directors so
nominated.

“Class A Common Unit” means a Unit having the rights and obligations specified
with respect to a Class A Common Unit in this Agreement.

“Class A Preferred Accrued Return” means, with respect to any Class A Preferred
Unit, as of any date, an amount equal to the excess, if any, of (i) the
aggregate Class A Preferred Return accrued on such Class A Preferred Unit for
all periods (or portions thereof) prior to such date over (ii) the aggregate
amount of prior Distributions made by the Company with respect to such Unit
pursuant to (A) Section 4.1(a) after the Class A Preferred Unreturned Capital
has been reduced to $0 and (B) Section 4.1(b)(i)(A)(I).

“Class A Preferred Conversion Price” shall initially be equal to $1.00.  Such
initial Class A Preferred Conversion Price, and the rate at which Class A
Preferred Units may be converted into Class A Common Units, shall be subject to
adjustment as provided herein.

“Class A Preferred Liquidation Preference” means with respect to each Class A
Preferred Unit, as of any date, an amount equal to the sum of (i) the Class A
Preferred Accrued Return with respect to such Class A Preferred Unit as of such
date and (ii) the Class A Preferred Unreturned Capital with respect to such
Class A Preferred Unit as of such date.  

“Class A Preferred Original Issue Date” means the Effective Date.

“Class A Preferred Original Issue Price” means $1.00 per unit (subject to
appropriate adjustment in the event of any unit dividend, split, combination or
other similar recapitalization with respect to the Class A Preferred Units).

3

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

“Class A Preferred Return” means, with respect to each Class A Preferred Unit,
an amount accruing on a daily basis at the rate of 11% per annum and compounding
annually on the last day of each calendar year on the Class A Preferred Original
Issue Price.  For the avoidance of doubt, the amount of the Class A Preferred
Return shall not be reduced by any Distributions.

“Class A Preferred Unit” means a Unit having the rights and obligations
specified with respect to a Class A Preferred Unit in this Agreement.

“Class A Preferred Unreturned Capital” means, with respect to any Class A
Preferred Unit, as of any date, an amount equal to the excess, if any, of
(i) Class A Preferred Original Issue Price, over (ii) the aggregate amount of
prior Distributions made by the Company with respect to such Unit pursuant to
(A) Section 4.1(a) until the Class A Preferred Unreturned Capital has been
reduced to $0 and (B) Section 4.1(b)(i)(A)(II).

“Class B Non-Voting Common Unit” means a Unit having the rights and obligations
specified with respect to a Class B Non-Voting Common Unit in this Agreement.

“Code” means the United States Internal Revenue Code of 1986, as amended.  Such
term, if elected by the Board in its sole discretion, shall be deemed to include
any future amendments to the Code and any corresponding provisions of succeeding
Code provisions (whether or not such amendments and corresponding provisions are
mandatory or discretionary).

“Collateral Agent” has the meaning set forth in each of the Credit Facilities.

“Commitments” has the meaning set forth in each of the Credit Facilities.

“Common Units” means the Class A Common Units and the Class B Non-Voting Common
Units.

“Company” has the meaning set forth in the first paragraph of this Agreement.

“Company Core Business” means (i) ***, and (ii) ***, in each case of clauses (i)
and (ii), as conducted as of the Effective Date.

“Contribution Agreement” means that certain Contribution and Investment
Agreement, dated as of March 20, 2016, by and among Parent, the Company, GI
Netsmart Holdings LLC, a Delaware limited liability company, and Andrews
Henderson LLC, a Delaware limited liability company.

“Conversion Time” shall have the meaning set forth in Section 3.3(c)(i).

“Credit Facilities” means (i) that certain First Lien Credit Agreement, dated as
of the date hereof, by and among Nathan Intermediate LLC, a Delaware limited
liability company, and certain of its Subsidiaries as borrowers, the financial
institutions and other entities party thereto as lenders and UBS AG, Stamford
Branch, as collateral and administrative agent; and (ii) that certain Second
Lien Credit Agreement, dated as of the date hereof, by and among Nathan
Intermediate LLC, a

4

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

Delaware limited liability company and certain of its Subsidiaries as borrowers,
the financial institutions and other entities party thereto as lenders and UBS
AG, Stamford Branch, as collateral and administrative agent.

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del.L. §
18–101, et seq., as it may be amended from time to time, and any successor
thereto.

“Distribution” means each distribution made by the Company to a Unitholder, with
respect to such Person’s Units, whether in cash, property or securities.

“Effective Date” has the meaning set forth in the first paragraph of this
Agreement.

“Equity Agreement” means an agreement that may be entered into by the Company
from time to time in connection with any grant or purchase of any Units.

“Equity Securities” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Event Detrimental to the Company” means, a determination by the Board following
a Change In Control of Allscripts that: (i) the Allscripts Members (together
with (A) its wholly owned Subsidiaries and (B) any Person that directly or
indirectly controls a majority of the voting capital stock of Parent) no longer
have at least two hundred million dollars ($200,000,000) in cash and/or
availability to draw on a revolving credit facility (after taking into account
any limits based on availability, such as collateral base) to support their pro
rata share (based on the number of outstanding Class A Common Units (on an as
converted basis)) of cash needed to fund (A) the Company’s operations consistent
with the Budget and/or (B) equity or debt investments in the Company to fund
acquisitions of any interest in any other business or entity (whether by
acquisition of assets, Equity Securities, merger, consolidation or otherwise),
or joint ventures, strategic alliances, partnerships or similar
arrangements;  (ii) the Allscripts Members’ repeated failure to support their
pro rata share (based on the number of outstanding Class A Common Units (on an
as converted basis)) of cash needed to fund the Company’s operations as may be
requested by the Board from time to time consistent with the Budget  and such
failure to provide support is inconsistent with the support provided by the
Allscripts Member prior to the Change in Control of Allscripts]; or
(iii)  Parent no longer supports the business strategies of the Company or any
of its Subsidiaries outlined by the Board from time to time during its strategy
off-sites.

“Fair Market Value” of any asset shall mean the fair value thereof as of the
date of valuation as determined by the Board in good faith on the basis of an
orderly sale to a willing, unaffiliated buyer in an arm’s length transaction
occurring on the date of valuation and, in the case

5

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

of any Equity Securities, without regard to the lack of liquidity due to any
restrictions (contractual or otherwise) applicable thereto or any discount for
minority interests; provided, however, that if a Principal Member disputes any
such determination, the Fair Market Value shall be as mutually agreed upon by
the Board and such Principal Member; provided, further, that if the Board and
such Principal Member are unable to agree on the Fair Market Value within 10
days, such Fair Market Value shall be determined within 20 days thereafter by a
nationally recognized investment banking, accounting or valuation firm jointly
selected by the Board and such Principal Member.  The determination of such firm
shall be final and conclusive, and the fees and expenses of such valuation firm
shall be borne by the Company.  Notwithstanding the foregoing, for purposes of
Section 9.5 only, if a Repurchase Seller selling at least 0.5% of the Common
Units (on an as converted basis) disputes the Board’s determination of Fair
Market Value, the Fair Market Value shall be as mutually agreed upon by the
Board and such Repurchase Seller; provided, that (i) if the Board and such
Repurchase Seller are unable to agree on the Fair Market Value within 10 days,
such Fair Market Value shall be determined within 20 days thereafter by a
nationally recognized investment banking, accounting or valuation firm jointly
selected by the Board and such Repurchase Seller (and the cost of such arbiter
shall be shared equally by the Company and the Repurchase Seller) and (ii) (A)
if the Fair Market Value determined by the arbiter is within 10% of the value
proposed by the Board (higher or lower), the value proposed by the Board shall
be final and conclusive and (B) if the Fair Market Value determined by the
arbiter is not within 10% than the value proposed by the Board (higher or
lower), then the Company may, in its sole discretion, either (x) complete the
repurchase at the Fair Market Value determined by the arbiter or (y) rescind its
exercise of its repurchase rights under Section 9.5 and not consummate the
repurchase.  If the Company rescinds its exercise of its repurchase rights, the
Company shall reimburse the Repurchase Seller for the cost of the arbiter paid
by the Repurchase Seller.

“Family Group” means, with respect to a natural person, (i) such natural
person’s spouse and descendants (whether natural or adopted), (ii) any trust
solely for the benefit of such natural person and/or such natural person’s
spouse and/or descendants, so long as such natural person will remain at all
times prior to his or her death in control of such trust, and (iii) following
such person’s death, any transferee pursuant to applicable laws of descent and
distribution.

“Fiscal Year” means the 12–month period ending on December 31, or such other
annual accounting period as may be established by the Board.

“Fully Exercising Member” shall have the meaning set forth in Section 3.7(c).

“Fund Entity” means any of (i) the GI Funds, (ii) any general partner, manager
or investment advisor of the Persons set forth in clause (i) above, and
(iii) any fund, trust, collective pool, vehicle or entity with a general
partner, manager or investment advisor in common with the Persons set forth in
clause (i) above.

“GAAP” means generally accepted accounting principles in the United States.

“GI Funds” means GI Partners Fund IV L.P., a Delaware limited partnership, and
GI Partners Fund IV-B L.P., a Delaware limited partnership.

6

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

“GI Managers” shall have the meaning set forth in Section 5.2(a)(ii).

“GI Members” means (i) GI Netsmart Holdings LLC, a Delaware limited liability
company, and (ii) any Members who are Transferees of any GI Member in accordance
with the terms hereof.  Any determination, approval or consent to be made or
given hereunder by the GI Members must be made or given by the holders of a
majority of the Class A Common Units (on an as converted basis) held by all GI
Members.

“GI Member Parties” means the Fund Entities, the GI Members and their respective
Subsidiaries.

“Henderson Business” means the business of ***,  as such business is conducted
by Allscripts and its Subsidiaries, as of the Effective Date.

“Indebtedness” means, without duplication, (i) all obligations for borrowed
money, (ii) all obligations evidenced by bonds, debentures, notes or other
similar instruments or debt securities, (iii) all obligations under swaps,
hedges or similar instruments, (iv) all obligations for the deferred purchase
price of any property or services (other than trade accounts payable and accrued
expenses incurred in the ordinary course of business), (v) all obligations
created or arising under any conditional sale or other title retention
agreement, (vi) all obligations secured by a Lien, (vii) all obligations under
leases which shall have been or should be, in accordance with GAAP, recorded as
capital leases, (viii) all obligations in respect of bankers’ acceptances or
letters of credit, (ix) all guarantees of any of the foregoing, and (x) all
interest, principal, prepayment penalties, premiums, fees or expenses due or
owing in respect of any item listed in clauses (i) through (ix) above.

“Indemnified Person” has the meaning set forth in Section 6.4(a).

“Independent Third Party” means any Person, other than a Person which
immediately prior to the contemplated transaction is, together with such
Person’s Affiliates, a “beneficial owner” (as such term is defined in Rule 13d 3
and Rule 13d 5 promulgated under the Securities Exchange Act) of more than 5% of
the voting power of the outstanding voting securities of the Company.

“Initial Public Offering” or “IPO” shall have the meaning set forth in Section
13.1.

“Invested Capital” means, as of date of determination, the aggregate
consideration paid by a Principal Member for, and/or Capital Contributions made
by a Principal Member with respect to, all of its Units.

“IPO Approving Members” means (i) at any time prior to the earlier of (A) the
third anniversary of the Effective Date and (B) Change in Control of Allscripts,
both the Allscripts Members and the GI Members and (ii) at any time on or after
the earlier of (A) the third anniversary of the Effective Date and (B) Change in
Control of Allscripts, the GI Members.

“IPO Entity” shall have the meaning set forth in Section 13.1(a).

7

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

“IPO Purchase Notice” shall have the meaning set forth in Section 13.1(c).

“Lenders” has the meaning set forth in each of the Credit Facilities.

“Lien” means any lien, mortgage, pledge, security interest, option, right of
first offer, encumbrance or other similar restriction or limitation of any
nature whatsoever.

“Management Parties” means the Persons that may from time to time be listed
under the subheading titled “Management Parties” on the Unit Ownership Ledger
and any other Member who acquires Equity Securities of the Company on or after
the Effective Date and/or enters into an Equity Agreement on or after the
Effective Date pursuant to the terms of Section 3.1(b) and is designated as a
“Management Party” by the Board; provided, that in no event shall a Principal
Member be designated as an Management Party.

“Manager” means a current member of the Board, who, excluding any Non-Voting
Manager, for purposes of the Delaware Act, will be deemed a “manager” (as
defined in the Delaware Act), but will be subject to the rights, obligations and
limitations set forth in this Agreement.

“Marketable Parent Common Stock” means common stock of Parent that is listed on
an established national securities market.

“Member” means each of the Persons listed on the Unit Ownership Ledger attached
hereto and any Person admitted to the Company as a Substituted Member or
Additional Member; but in each case only for so long as such Person is shown on
the Company’s books and records as the owner of one or more Units.  The Members
shall constitute the “members” (as defined in the Delaware Act) of the Company.

“Member Group” means with respect to any Person that is an employee, independent
contractor or director or manager of the Company or any of its Subsidiaries,
(i) such Person, (ii) any family member or Affiliate of such Person, (iii) any
entity in which such Person or any family member or Affiliate of such Person
owns an interest, (iv) a trust whose beneficiaries include such Person and/or
any family member of such Person, (v) any designee of such Person that becomes
an Unitholder (including any individual retirement account holding on such
Person’s behalf), and (vi) the direct and indirect Permitted Transferees of each
Person identified in subsections (i) through (v).

“Netsmart” means Netsmart, Inc., a Delaware corporation.

“Netsmart Merger Agreement” means that certain Agreement and Plan of Merger,
made and entered into as of March 20, 2016 by and among Nathan Intermediate LLC,
a Delaware limited liability company, Nathan Merger Co., a Delaware corporation,
Netsmart, and Genstar Capital Partners V, L.P., as the Equityholders’
Representative.

“Obligations” has the meaning set forth in each of the Credit Facilities.

8

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

“Offer Notice” has the meaning set forth in Section 3.7(b).

“Offered Units” has the meaning set forth in Section 9.2(a).

“Offering Member” has the meaning set forth in Section 9.2(a).

“Offering Member Notice” has the meaning set forth in Section 9.2(a).

“Officers” means each person designated as an officer of the Company to whom
authority and duties have been delegated by the Board in accordance with this
Agreement.

“Organizational Documents” means the certificates or articles of formation or
incorporation, bylaws, limited liability company agreements, operating
agreements, partnership agreements or other similar organizational documents of
the Company and the Subsidiaries.

“Parent” means Allscripts Healthcare Solutions, Inc., a Delaware corporation.

“Paul Hastings” has the meaning set forth in Section 14.18(a).

“Permitted Acquisition Issuance” means any issuance approved by the Board of
debt securities or Equity Securities of the Company issued for cash solely to
finance a majority acquisition of any interest in any other business or entity
(whether by acquisition of Equity Securities or assets, or by merger,
consolidation or other similar transaction) and for the related working capital
needs for such business or entity; provided that any such securities that are
issued to a Principal Member are issued at Fair Market Value.  

“Permitted Transferee” means (i) with respect to a natural person, a member of
such natural person’s Family Group, so long as the Transfer thereto is for bona
fide estate planning purposes or upon death in accordance with applicable laws
of descent, (ii) with respect to an Allscripts Member, (A) any of such
Allscripts Member’s Affiliates, so long as they remain Affiliates of such
Allscripts Member and (B) any Person holding a majority of the voting capital
stock of Parent, and (iii) with respect to a GI Member, (A) any of such GI
Member’s Affiliates (including, for the avoidance of doubt, the Company in
connection with any redemption under Section 3.3(e)), so long as they remain
Affiliates of such GI Member, (B) any limited partner of a GI Member or other
Fund Entity and (C)  Pat Hampson or any of his Affiliates.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, association or other entity or a governmental
entity.

“Preemptive Right Member” has the meaning set forth in Section 3.7(a).

“Principal Member” means each of the Allscripts Members and the GI Members.

“Principal Member Indemnitee” has the meaning set forth in Section 6.4(c).

“Principal Member Parties” has the meaning set forth in Section 6.5.

9

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

“Prior Agreement” has the meaning set forth in the Recitals.

“Public Offering” means any underwritten public offering pursuant to a
registration statement filed in accordance with the Securities Act.

“Qualified Public Offering” means the sale, in a firm commitment underwritten
public offering led by a nationally recognized underwriting firm pursuant to an
effective registration statement under the Securities Act, of Units (or common
stock of the Company or an IPO Entity) having an aggregate offering value (net
of underwriters’ discounts and selling commissions) of at least $75,000,000.

“Redemption Date” has the meaning set forth in Section 3.3(e).

“Redemption Price” has the meaning set forth in Section 3.3(e).

“Redemption Pro Rata Portion” means a fraction determined by dividing (a) the
number of Class A Preferred Units redeemed by all of the GI Members pursuant to
Section 3.3(e)(i) by (b) the aggregate number of Class A Preferred Units owned
by the GI Members immediately prior to such redemption or sale.

“Registration Rights Agreement” has the meaning set forth in Section 13.1(b).

“Rejection Notice” has the meaning set forth in Section 13.1(c).

“Related Employee” means, with respect to a Unitholder who is not an employee or
independent contractor of the Company or any of its Subsidiaries, any individual
who is an employee or independent contractor of the Company or any of its
Subsidiaries that is a family member, beneficiary, partner, trustee or direct or
indirect equity owner of such Unitholder.

“Repurchase Notice Date” has the meaning set forth in Section 9.5(a).

“Repurchase Price” has the meaning set forth in Section 9.5(a).

“Repurchase Sellers” has the meaning set forth in Section 9.5(a).

“Repurchase Units” has the meaning set forth in Section 9.5(a).

“Required Lenders” has the meaning set forth in each of the Credit Facilities.

“Restricted Allscripts Parties” means Parent and each of its Subsidiaries.

“Restricted Company Parties” means the Company and its Subsidiaries.

“Restricted Period” means (i) with respect to the Restricted Allscripts Parties,
the period from the Effective Date until the second anniversary after the
earlier of (A) a Sale of the Company; or (B) the last date that the Restricted
Allscripts Parties’ own Units in the Company; (ii) with respect to the GI Member
Parties, the period from the Effective Date until the second anniversary

10

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

after the earlier of (A) a Sale of the Company or (B) the last date that the GI
Member Parties own Units in the Company; and (iii) with respect to the
Restricted Company Parties, the period from the Effective Date until the Sale of
the Company.

“Restricted Sale” means either (i) the sale, lease, license, transfer,
conveyance or other disposition to an Independent Third Party or “group” of
Independent Third Parties as such term is used for purposes of Sections 13(d) of
the Securities Exchange Act, whether or not applicable, in one transaction or a
series of related transactions, of 20% or more (measured by Fair Market Value)
of the assets of the Company and its Subsidiaries, taken as a whole, or the sale
or other disposition (whether by merger, consolidation or otherwise) of one or
more Subsidiaries if 20% or more (measured by Fair Market Value) of the assets
of the Company and its Subsidiaries taken as a whole are held by such Subsidiary
or Subsidiaries, or (ii) a transaction or series of related transactions
(including by way of merger, consolidation, recapitalization, reorganization or
sale of securities) the result of which is that any Independent Third Party or
“group” of Independent Third Parties as such term is used for purposes of
Sections 13(d) of the Securities Exchange Act, whether or not applicable, is
after giving effect to such transaction, in the aggregate, the “beneficial
owner” (as such term is defined in Rule 13d-3 and Rule 13d-5 promulgated under
the Securities Exchange Act), directly or indirectly, of more than 50% of the
voting power of the outstanding voting securities of the Company (excluding any
Units issued to employees of the Company or its Subsidiaries).

“ROFO Notice Period” has the meaning set forth in Section 9.2(a).

“ROFO Offer Notice” has the meaning set forth in Section 9.2(a).

“Sale of the Company” means either (i) the sale, lease, license, transfer,
conveyance or other disposition to an Independent Third Party or “group” of
Independent Third Parties as such term is used for purposes of Sections 13(d) of
the Securities Exchange Act, whether or not applicable (and as set forth in
Section 9.4(e)), in one transaction or a series of related transactions, of 50%
or more (measured by Fair Market Value) of the assets of the Company and its
Subsidiaries, taken as a whole, or the sale or other disposition (whether by
merger, consolidation or otherwise) of one or more Subsidiaries if 50% or more
(measured by Fair Market Value) of the assets of the Company and its
Subsidiaries taken as a whole are held by such Subsidiary or Subsidiaries, or
(ii) a transaction or series of related transactions (including by way of
merger, consolidation, recapitalization, reorganization or sale of securities)
the result of which is that any Independent Third Party or “group” of
Independent Third Parties as such term is used for purposes of Sections 13(d) of
the Securities Exchange Act, whether or not applicable (and as set forth in
Section 9.4(e)), is after giving effect to such transaction, in the aggregate,
the “beneficial owner” (as such term is defined in Rule 13d-3 and Rule 13d-5
promulgated under the Securities Exchange Act), directly or indirectly, of more
than 50% of the voting power of the outstanding voting securities of the Company
(excluding any Units issued to employees of the Company or its Subsidiaries).

“Securities Act” means the Securities Act of 1933, as amended, and applicable
rules and regulations thereunder, and any successor to such statute, rules or
regulations.

11

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
and applicable rules and regulations thereunder, and any successor to such
statute, rules or regulations.

“Selling Member” has the meaning set forth in Section 9.3(a).

“Sidley Austin” has the meaning set forth in Section 14.18(b).

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interests thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof.  For purposes hereof and
without limitation, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity (other than a corporation) if such Person or Persons shall
be allocated a majority of limited liability company, partnership, association
or other business entity gains or losses or shall be or control the manager,
managing member, managing director (or a board comprised of any of the
foregoing) or general partner of such limited liability company, partnership,
association or other business entity.  For purposes hereof, references to a
“Subsidiary” of any Person shall be given effect only at such times that such
Person has one or more Subsidiaries, and, unless otherwise indicated, the term
“Subsidiary” refers to a Subsidiary of the Company.

“Substituted Member” means a Person that is admitted as a Member to the Company
pursuant to Section 10.1.

“Tag-along Closing Period” has the meaning set forth in Section 9.3(i).

“Tag-along Exercise Notice” has the meaning set forth in Section 9.3(d)(i).

“Tag-along Exercise Period” has the meaning set forth in Section 9.3(d)(i).

“Tag-along Member” has the meaning set forth in Section 9.3(a).

“Tag-along Notice” has the meaning set forth in Section 9.3(c).

“Tag-along Pro Rata Portion” means, for any Selling Member or Tag-along Member,
a fraction determined by dividing (a) the number of Common Units (on an as
converted basis) owned by such Member immediately prior to such time by (b) the
aggregate number of Common Units (on an as converted basis) owned by the Selling
Member and all of the Tag-along Members timely electing to participate in the
applicable Tag-along Sale pursuant to Section 9.3(d)(i) immediately prior to
such time.

12

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

“Tag-along Sale” has the meaning set forth in Section 9.3(a).

“Tag-along Units” has the meaning set forth in Section 9.3(a).

“Taxable Year” means the Company’s accounting period for U.S. federal income tax
purposes.

“Transfer” means any direct or indirect sale, transfer, assignment, pledge,
mortgage, exchange, hypothecation, grant of a security interest or other
disposition or encumbrance of an interest (whether with or without
consideration, whether voluntarily or involuntarily or by operation of law) or
the acts thereof or an offer or agreement to do the foregoing.  The terms
“Transferee,” “Transferor,” “Transferred,” and other forms of the word
“Transfer” shall have correlative meanings.  Notwithstanding the foregoing, any
direct or indirect sale, transfer, assignment, pledge, mortgage, exchange,
hypothecation, grant of a security interest or other disposition or encumbrance
of an interest (whether with or without consideration, whether voluntarily or
involuntarily or by operation of law) of, or share of, capital stock of Parent
or partnership interests of any GI Fund shall not be deemed to be a “Transfer”
for purposes of this Agreement and shall not be subject to ARTICLE IX (for the
avoidance of doubt, this sentence shall not exempt from the definition of
“Transfer” any sale, transfer, assignment, pledge, mortgage, exchange,
hypothecation, grant of a security interest or other disposition or encumbrance
of any equity securities held by Parent or any GI Fund or any of their
respective Subsidiaries).

“Treasury Regulations” means the income tax regulations promulgated under the
Code and effective as of the Effective Date. Such term, if elected by the Board
in its sole discretion, shall be deemed to include any future amendments to such
regulations and any corresponding provisions of succeeding regulations (whether
or not such amendments and corresponding provisions are mandatory or
discretionary).

“Unit” means a Unit of a Member or an Assignee in the Company representing a
fractional part of the interests in Distributions of the Company held by all
Members and Assignees and shall include, without limitation, Class A Preferred
Units and Common Units; provided that any class, group or series of Units issued
shall have the relative rights, powers and obligations set forth in this
Agreement.

“Unitholder” means any owner of one or more Units as reflected on the Company’s
books and records.  Any owner who holds one or more Units but is not also a
Member shall not be entitled to exercise any rights of a Member with respect to
such Units, except as otherwise provided by non-waivable provisions of
applicable law.

“Unit Ownership Ledger” has the meaning set forth in Section 3.1(b).

13

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

Article II
ORGANIZATIONAL MATTERS

Section 2.1Formation of LLC

.  The Company was formed on March 17, 2016 pursuant to the provisions of the
Delaware Act.

Section 2.2Limited Liability Company Agreement

.  The rights, powers, duties, obligations and liabilities of the Members and
Unitholders shall be determined pursuant to the Delaware Act and this
Agreement.  To the extent that the rights, powers, duties, obligations and
liabilities of any Member or Unitholder are different by reason of any provision
of this Agreement than they would be in the absence of such provision, this
Agreement shall, to the fullest extent permitted by the Delaware Act,
control.  Notwithstanding anything to the contrary contained herein,
Section 18–210 of the Delaware Act and Section 18–305(a) of the Delaware Act
shall not apply to or be incorporated into this Agreement and each Unitholder
hereby expressly waives any and all rights under such Sections of the Delaware
Act to the fullest extent permitted by the Delaware Act.

Section 2.3Name

.  The name of the Company shall be “Nathan Holding LLC”.  The Board may change
the name of the Company at any time and from time to time.  The Company’s
business may be conducted under its name and/or any other name or names deemed
advisable by the Board.

Section 2.4Purpose

.  The purpose and business of the Company shall be to engage in any lawful acts
or activities for which limited liability companies may be organized under the
Delaware Act.

Section 2.5Registered Office and Registered Agent

.  The address of the registered office of the Company in the State of Delaware
shall be the office of the initial registered agent named in the Certificate or
such other office (which need not be a place of business of the Company) as the
Board may designate from time to time in the manner provided by applicable law,
and the registered agent for service of process on the Company in the State of
Delaware at such registered office shall be the registered agent named in the
Certificate or such Person or Persons as the Board may designate from time to
time in the manner provided by applicable law.

Section 2.6Term

.  The term of the Company commenced upon the filing of the Certificate in
accordance with the Delaware Act and shall continue in existence until the
Company shall be terminated and dissolved in accordance with the provisions of
Article XII.

Section 2.7No Partnership

.    

(a)No State Law Partnership.  The Unitholders intend that the Company not be a
partnership (including, without limitation, a limited partnership) or joint
venture, and that no Unitholder be a partner or joint venturer of any other
Unitholder by virtue of this Agreement and neither this Agreement nor any other
document entered into by the Company or any Unitholder relating to the subject
matter hereof shall be construed to suggest otherwise.    

14

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

(b)Tax Classification.  The Unitholders intend that the Company shall be
classified, from and after the Effective Date, as an association taxable as a
corporation for U.S. federal and, if applicable, state or local income tax
purposes, pursuant to an election under Treasury Regulation Section
301.7701-3.  Each of the Allscripts Members and GI Members are hereby authorized
to make any election or other filing (including on Internal Revenue Service Form
8832) necessary to give effect to such intent.   

Article III
UNITS, CAPITAL CONTRIBUTIONS AND CAPITAL ACCOUNTS

Section 3.1Units

.

(a)Authorized Units; Subscription.  

(i)The total Units and the number of Units of each class or series which the
Company has authority to issue shall be determined by the Board from time to
time (which determination the Board shall cause to be reflected on the Unit
Ownership Ledger) and shall initially consist of 364,128,725 Class A Preferred
Units, 351,457,041 Class A Common Units and 116,490,706 Class B Non-Voting
Common Units.  

(ii)In accordance with the Contribution Agreement, Allscripts Healthcare LLC
hereby purchases from the Company, and the Company hereby issues and sells to
Allscripts Healthcare LLC, that number of Class A Common Units set forth
opposite Allscripts Healthcare LLC’s name on the Unit Ownership Ledger attached
hereto as  Schedule A, as in effect on the date hereof.  In accordance with the
Contribution Agreement, GI Netsmart Holdings LLC hereby purchases from the
Company, and the Company hereby issues and sells to GI Netsmart Holdings LLC,
that number of Class A Preferred Units set forth opposite GI Netsmart Holdings
LLC’s name on the Unit Ownership Ledger attached hereto as  Schedule A, as in
effect on the date hereof.

(iii)The Units shall initially not be certificated, provided that the Board may
in its discretion cause the Company to issue certificates representing Units
from time to time.  The Company may issue fractional Units.  The ownership by a
Member of Units shall entitle such Member to allocations of Distributions of
cash and other property as set forth in Article IV hereof.

(b)Unit Ownership Ledger.  The Company shall create and maintain a ledger (the
“Unit Ownership Ledger”), a copy of which as in effect on the Effective Date is
attached hereto as Schedule A, setting forth the name and address of each
Unitholder, the number of each class of Units held of record by each such
Unitholder, and the amount of the Capital Contribution made (or deemed to be
made) with respect to such Units.  No Unitholder shall be required to make any
additional capital contributions to the Company with respect to such
Unitholder’s Units.  Upon any change in the number or ownership of outstanding
Units (whether upon an issuance of Units, a Transfer of Units, a cancellation of
Units or otherwise), the Company shall amend and update the Unit Ownership
Ledger.  Absent manifest error, the ownership interests recorded on the Unit
Ownership Ledger shall be conclusive record of the Units that have been issued
and are

15

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

outstanding.  Any reference in this Agreement to the Unit Ownership Ledger shall
be deemed a reference to the Unit Ownership Ledger as amended and in effect from
time to time. 

Section 3.2Issuance of Additional Equity Securities

.  Notwithstanding anything to the contrary contained in Section 14.2 or
elsewhere in this Agreement (other than Section 3.7 and Section 5.6, which shall
continue to apply), the Board shall have the right, without the approval or
consent of any Person other than as required under Section 5.6, at any time and
from time to time to cause the Company to create, authorize and/or issue Equity
Securities (including other classes, groups or series thereof having such
relative rights, powers, and/or obligations as may from time to time be
established by the Board, including rights, powers, and/or obligations different
from, senior to or more favorable than existing classes, groups and series of
Equity Securities), in which event, the Board shall have the power to amend this
Agreement and/or the Unit Ownership Ledger to reflect such authorization,
creation and/or additional issuances and dilution and to make any such other
amendments as it deems necessary or desirable (in its sole discretion) to
reflect such authorization, creation and/or additional issuances and dilution
(including, without limitation, amending this Agreement to increase the
authorized number of Equity Securities of any class, group or series, to create
and authorize a new class, group or series of Equity Securities and to add the
terms of such new class, group or series of Equity Securities including economic
and governance rights which may be different from, senior to or more favorable
than the other existing Equity Securities); provided, however, that if the
approval or consent of any Person is required under Section 5.6 then the
foregoing shall be subject to the specific approval or consent of such Person.

Section 3.3Conversion and Redemption of Class A Preferred Units

.  The holders of the Class A Preferred Unit shall have conversion rights as
follows:

(a)Right to Convert.  Each Class A Preferred Unit shall be convertible, at the
option of the holder thereof, at any time and from time to time, and without the
payment of additional consideration by the holder thereof, into such number of
fully paid and non-assessable Class A Common Units as is determined by dividing
the Class A Preferred Original Issue Price by the Class A Preferred Conversion
Price in effect at the time of conversion.  

(b)Fractional Units.  No fractional Class A Common Units shall be issued upon
conversion of a Class A Preferred Unit.  In lieu of any fractional Units to
which the holder would otherwise be entitled, the Company shall pay cash equal
to such fraction multiplied by the Fair Market Value of Class A Common
Unit.  Whether or not fractional Units would be issuable upon such conversion
shall be determined on the basis of the total number of Class A Preferred Units
the holder is at the time converting into Class A Common Unit and the aggregate
number of Class A Commons Unit issuable upon such conversion.

(c)Mechanics of Conversion.

(i)Notice of Conversion.  In order for a holder of Class A Preferred Units to
voluntarily convert Class A Preferred Units into shares of Class A Common Units,
such holder shall provide written notice to the Company that such holder elects
to convert all or any number of such holder’s Class A Preferred Units and, if
applicable, any event on which such

16

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

conversion is contingent.  Such notice shall state such holder’s name or the
names of the nominees in which such holder wishes the Class A Common Units to be
issued.  The close of business on the date of receipt by the Company shall be
the time of conversion (the “Conversion Time”), and the Class A Common Unit
issuable upon conversion of the specified shares shall be deemed to be
outstanding of record as of such date.  The Company shall, as soon as
practicable after the Conversion Time pay in cash such amount as provided in
Section 3.3(b) in lieu of any fraction of a Class A Common Unit otherwise
issuable upon such conversion.  Any Class A Preferred Accrued Return with
respect to each Class A Preferred Unit so converted shall be eliminated. 

(ii)Reservation of Units.  The Company shall at all times when any Class A
Preferred Units shall be outstanding, reserve and keep available out of its
authorized but unissued Units, for the purpose of effecting the conversion of
the Class A Preferred Units, such number of its duly authorized Class A Common
Units as shall from time to time be sufficient to effect the conversion of all
outstanding Class A Preferred Units; and if at any time the number of authorized
but unissued Class A Common Units shall not be sufficient to effect the
conversion of all then outstanding Class A Preferred Units, the Company and the
Unitholders shall take such corporate action as may be necessary to increase its
authorized but unissued Class A Common Units to such number of shares as shall
be sufficient for such purposes, including, without limitation, engaging in best
efforts to obtain the requisite approval of any necessary amendment to this
Agreement.

(d)Adjustments to Class A Preferred Conversion Price for Certain Diluting
Issues.

(i)Adjustment for Unit Splits and Combinations.  If the Company shall at any
time or from time to time after the Class A Preferred Original Issue Date effect
a subdivision of the outstanding Class A Common Units, the Class A Preferred
Conversion Price in effect immediately before that subdivision shall be
proportionately decreased so that the number of Class A Common Units issuable on
conversion of each Class A Preferred Unit shall be increased in proportion to
such increase in the aggregate number of Class A Common Units outstanding.  If
the Company shall at any time or from time to time after the Class A Preferred
Original Issue Date combine the outstanding Class A Common Units, the Class A
Preferred Conversion Price in effect immediately before the combination shall be
proportionately increased so that the number of Class A Common Units issuable on
conversion of each Class A Preferred Unit shall be decreased in proportion to
such decrease in the aggregate number of Class A Common Units outstanding.

(ii)Adjustment for Certain Distributions.  In the event the Company at any time
or from time to time after the Class A Preferred Original Issue Date shall make
a distribution payable on the Class A Common Units in additional Class A Common
Units, then and in each such event the Class A Preferred Conversion Price in
effect immediately before such event shall be decreased as of the time of such
issuance by multiplying the Class A Preferred Conversion Price then in effect by
a fraction: (A) the numerator of which shall be the total number of Class A
Common Units issued and outstanding immediately prior to the time of such
issuance, and (B)  the denominator of which shall be the total number of Class A
Common Units issued and outstanding immediately prior to the time of such
issuance plus the number of Class A Common Units issuable in payment of such
distribution.

17

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

(iii)Adjustments for Other Distributions.  In the event the Company at any time
or from time to time after the Class A Preferred Original Issue Date shall make
a distribution payable in securities of the Company (other than a distribution
of Class A Common Units in respect of outstanding Class A Common Units) or in
other property, and the provisions of Section 4.1  do not apply to such
Distributions, then and in each such event the holders of Class A Preferred
Units shall receive, simultaneously with the distribution, a distribution of
such securities or other property in an amount equal to the amount of such
securities or other property as they would have received if all outstanding
Class A Preferred Units had been converted into Class A Common Units on the date
of such event. 

(iv)Adjustment for Merger or Reorganization, etc.  Subject to the provisions of
Section 4.1, if there shall occur any reorganization, recapitalization,
reclassification, consolidation or merger involving the Company in which the
Class A Common Units (but not the Class A Preferred Units) are converted into or
exchanged for securities, cash or other property (other than a transaction
covered by Section 3.3(d)(ii) or Section 3.3(d)(iii)), then, following any such
reorganization, recapitalization, reclassification, consolidation or merger,
each Class A Preferred Unit shall thereafter be convertible in lieu of the
Class A Common Unit into which it was convertible prior to such event into the
kind and amount of securities, cash or other property which a holder of the
number of Class A Common Units issuable upon conversion of one Class A Preferred
Unit immediately prior to such reorganization, recapitalization,
reclassification, consolidation or merger would have been entitled to receive
pursuant to such transaction; and, in such case, appropriate adjustment (as
determined in good faith by the Board) shall be made in the application of the
provisions in this Section 3.3(d) with respect to the rights and interests
thereafter of the holders of the Class A Preferred Unit, to the end that the
provisions set forth in this Section 3.3(d) (including provisions with respect
to changes in and other adjustments of the Class A Preferred Conversion Price)
shall thereafter be applicable, as nearly as reasonably may be, in relation to
any securities or other property thereafter deliverable upon the conversion of
the Class A Preferred Units.

(v)Certificate as to Adjustments.  Upon the occurrence of each adjustment of the
Class A Preferred Conversion Price pursuant to this Section 3.3(d), the Company
at its expense shall, as promptly as reasonably practicable but in any event not
later than ten (10) days thereafter, compute such adjustment in accordance with
the terms hereof and furnish to each holder of Class A Preferred Units a
certificate setting forth such adjustment (including the kind and amount of
securities, cash or other property into which the Class A Preferred Units are
convertible) and showing in detail the facts upon which such adjustment or
readjustment is based.  The Company shall, as promptly as reasonably practicable
after the written request at any time of any holder of Class A Preferred Units
(but in any event not later than ten (10) days thereafter), furnish or cause to
be furnished to such holder a certificate setting forth (i) the Class A
Preferred Conversion Price then in effect, and (ii) the number of Class A Common
Units and the amount, if any, of other securities, cash or property which then
would be received upon the conversion of a Class A Preferred Unit.

(vi)Notice.  In the event: (A) the Company intends to take any action entitling
or enabling Unitholders to receive any dividend or other distribution, or to
receive any

18

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

right to subscribe for or purchase any securities, or to receive any other
security; (B) the Company intends to effect any capital reorganization of the
Company, any reclassification of the Common Units, or any Sale of the Company;
or (C) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company, then, and in each such case, the Company will send or cause to be
sent to the holders of the Class A Preferred Units a notice specifying, as the
case may be, (i) the date for such dividend, distribution or right, and the
amount and character of such dividend, distribution or right, or (ii) the
effective date on which such reorganization, reclassification, consolidation,
merger, transfer, dissolution, liquidation or winding-up is proposed to take
place, and the time, if any is to be fixed, as of which the holders of record of
Class A Common Units (or such other capital stock or securities at the time
issuable upon the conversion of the Class A Preferred Unit) shall, or shall be
entitled to, exchange their Class A Common Units (or such other capital stock or
securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up, and the amount per share and character of such
exchange applicable to the Class A Preferred Units and the Class A Common
Units.  Such notice shall be sent at least five (5) days prior to the effective
date for the event specified in such notice. 

(e)Redemption.

(i)At any time and from time to time following the later of (A) the earlier of
(I) the fifth anniversary of the Effective Date and (II) a Change In Control of
Allscripts, and (B) the earlier of (I) the payment in full of the Obligations
under the Credit Facilities and the termination of any Commitments thereunder or
(II) with respect to any proposed redemption, such earlier date for such
redemption consented to in writing by the Required Lenders under each of the
Credit Facilities under which Obligations remain unpaid or under which
Commitments continue, the GI Members may cause (without consent of the Board,
any Unitholder or any other Person) the Company to redeem all or any portion of
their Class A Preferred Units for cash at a price per Unit equal to the Class A
Preferred Liquidation Preference for each such Class A Preferred Unit as of the
date of such redemption (the “Redemption Price”) as promptly as practicable and
in any event not more than ninety (90) days after delivery of a written notice
requesting such redemption.  The date of each such redemption, or the date of
the expiration of such 90 day period in the absence of any such redemption,
shall be referred to as a “Redemption Date”.  If on any Redemption Date, the
payment of the Redemption Price together with any payment required by the other
provisions of this Section 3.3(e) (or the making of dividends or distributions
from the Company’s Subsidiaries to the Company to allow the Company to pay the
Redemption Price and make such payments), would violate: (i) the Credit
Facilities, (ii) any other third party financing agreement (including any
amendment or refinancing of the financing agreements set forth in clause (i)
hereof) to which the Company or any of its Subsidiaries is a party which was
approved by the Board (with at least one GI Manager consenting), or
(iii)  Delaware law governing dividends or distributions, the Company shall (x)
use commercially reasonable efforts to obtain such consents, refinance its
Indebtedness and/or obtain such financing, and/or take other steps as may be
necessary or advisable, to permit the payment of the Redemption Price (and the
making of dividends or distributions from the Company’s Subsidiaries to the
Company to allow the Company to pay the Redemption Price) in full without
violating such law or financing agreement, (y) ratably redeem the maximum number
of Class A Preferred Units that it may redeem (pro rata with any Class A

19

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

Preferred Units being redeemed from the Management Parties pursuant to clause
(ii) below) consistent with such law or third party financing agreement, and (z)
redeem the remaining Class A Preferred Units as soon as it may do so without
violating such law or financing agreement.  Notwithstanding anything to the
contrary contained herein, (i) in the event that the Company is unable to pay
the Redemption Price in full on any Redemption Date, the GI Members may, in
their sole discretion, rescind their election to cause the Company to redeem any
or all of such Class A Preferred Units (and such Class A Preferred Units shall
remain outstanding without any change in their rights hereunder); and (ii) in
the event that the Company redeems less than all of the Class A Preferred Units
which the GI Members have requested the Company to redeem on the Redemption
Date, GI shall retain all rights with respect to any such unredeemed Class A
Preferred Units so long as they remain unredeemed, including without limitation
the right to convert such Class A Preferred Units in accordance with this
Section 3.3.   On or before the applicable Redemption Date, each holder of
shares of Class A Preferred Units to be redeemed on such Redemption Date shall
execute and deliver to the Company a customary assignment of such Class A
Preferred Units separate from certificate in form and substance reasonably
acceptable to such holder, and thereupon the Redemption Price for such Class A
Preferred Units shall be payable to such holder.  Any shares of Class A
Preferred Units that are redeemed or otherwise acquired by the Company or any of
its Subsidiaries shall be automatically and immediately cancelled and retired
and shall not be reissued, sold or transferred.  Neither the Company nor any of
its Subsidiaries may exercise any voting or other rights granted to the holders
of Class A Preferred Units following redemption. 

(ii)If all or any portion of the Class A Preferred Units held by the GI Members
are to be redeemed in accordance with Section 3.3(e)(i), the Company shall give
the Management Parties written notice thereof as promptly as practicable, and
each Management Party shall have the right, but not the obligation, by giving
written notice of exercise to the Company and the Allscripts Members within 10
days after the Company’s delivery of such notice of redemption, to cause
(without consent of the Board, any Unitholder or any other Person) the Company
to redeem, as applicable, in the discretion of the applicable Management Party,
any amount up to the Redemption Pro Rata Portion of their Class A Preferred
Units for cash at the same time and on the same terms that apply to the GI
Members pursuant to Section 3.3(e)(i), provided that such terms do not apply to
the Management Parties disproportionately (for the avoidance of doubt, the
Management Parties shall only be redeemed by the Company under this Section
3.3(e)(ii) when the GI Members are actually redeemed by the Company under
Section 3.3(e)(i)).  

(iii)If, at any time, either: (x) the Allscripts Members hold a majority of the
Company’s issued and outstanding Common Units and a majority of the Class A
Preferred Units  (in each case, other than Units held by Management Parties) or
(y) in connection with any redemption contemplated by Section 3.3(e), as of the
Redemption Date both (1) the Allscripts Members hold a majority of the Company’s
issued and outstanding Common Units (other than Units held by Management
Parties) and (2) no Member (other than the Allscripts Members) retains rights to
cause a Sale of the Company or initiate a Public Offering, then:

(A)The Company and Parent shall cause, and Management Parties agree and shall
cooperate to cause the Units issued to all Management Parties to be

20

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

Transferred in exchange for Marketable Parent Common Stock; provided that if
Parent does not have Marketable Parent Common Stock at such time, the Company
shall redeem all Units held by the Management Parties for a cash payment equal
to the Fair Market Value of such Units.  Each Unit would be exchanged for a
number of shares of Marketable Parent Common Stock equal to the quotient of (A)
the Fair Market Value of a Unit determined in accordance with this Section
3.3(e)(iii) divided by (B) the average closing price of a share of common stock
of Parent on the principal exchange on which such shares are then trading for
the 10 trading days immediately preceding the date of such exchange.   

(B)The Company and Parent shall cause, and Management Parties agree and shall
cooperate to cause any award, options or other right to acquire Class B
Non-Voting Common Units (or any securities exchanged or received in respect
thereof) held by any Management Party that are vested as of such time (after
taking into account the IRR achieved by the GI Members in connection with their
ownership of Units), to be converted: (i) if Parent has Marketable Parent Common
Stock as of such time and the outstanding Units were acquired by the Company or
the Allscripts Members in a Corporate Transaction, within the meaning of Section
424 of the Code, into the right to acquire Marketable Parent Common Stock, in
lieu of the right to acquire Class B Non-Voting Common Units; and (ii) if Parent
does not have Marketable Parent Common Stock as of such time or if the
outstanding Units were not acquired by the Company or the Allscripts Members in
a Corporate Transaction, into the right to receive a cash payment equal to the
Fair Market Value of the Class B Non-Voting Common Units subject to such award,
option or right, less that applicable exercise price and any applicable
withholding taxes.

(C)The Company and Parent shall cause, and Management Parties agree and shall
cooperate to cause any award, options or other right to acquire Class B
Non-Voting Common Units (or any securities exchange or received in respect
thereof) held by any Management Party that are subject to vesting but remain
unvested as of such time, to be converted: (i) if Parent has Marketable Parent
Common Stock as of such time and the outstanding Units were acquired by the
Company or the Allscripts Members in a Corporate Transaction, into the right to
acquire Marketable Parent Common Stock, in lieu of the right to acquire Class B
Non-Voting Common Units and subject to the same vesting terms; and (ii) if
Parent does not have Marketable Parent Common Stock as of such time or if the
outstanding Units were not acquired by the Company or the Allscripts Members in
a Corporate Transaction, into an unvested right to receive a cash payment (equal
to the Fair Market Value of the Class B Non-Voting Common Units subject to such
award, option or right, less that applicable exercise price and any applicable
withholding taxes) and subject to the same vesting terms.

(D)For purposes of this  Section 3.3(e)(iii) only, the Fair Market Value of the
Units shall be as may be mutually agreed upon by the Allscripts Members and the
Management Parties holding a majority of the Units to be Transferred, provided,
that if the Allscripts Members and such Management Parties are unable to agree
on the fair market value within 10 days, such fair market value shall be
determined within 20 days thereafter by a nationally recognized investment
banking, accounting or valuation firm jointly selected by Allscripts Members and
such Management Parties (and the cost of such arbiter shall be shared equally by
the Allscripts Members and the Management Parties holding Units to be
Transferred).      

21

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

(iv)This provisions of this Section 3.3(e) shall automatically terminate and be
of no further force or effect immediately before (A) the consummation of the IPO
or (B) the consummation of an Approved Sale (unless, in the case of clause
(iii), the Allscripts Members are the purchaser in such Approved Sale),
whichever occurs first. 

Section 3.4Management Incentive Equity

.

(a)Grant of Options.  The Board shall have the right at any time and from time
to time to cause the Company to grant options to acquire Class B Non-Voting
Common Units to existing or new employees, officers, managers, directors,
consultants or other service providers of the Company or any of its Subsidiaries
pursuant to Equity Agreements approved by the Board, which Equity Agreements
shall contain such provisions as the Board shall determine in its sole
discretion.  This Section 3.4, together with the Equity Agreements pursuant to
which options are issued, are intended to qualify as a written compensatory
benefit plan or compensation contract within the meaning of Rule 701 of the
Securities Act and the issuance of Units pursuant hereto is intended to qualify
for the exemption from registration under the Securities Act provided by
Rule 701; provided that the foregoing shall not restrict or limit the Company’s
ability to issue any Units pursuant to any other exemption from registration
under the Securities Act available to the Company.

(b)Adjustments to Reflect Economic Intent.  The Board may in its sole discretion
adjust the operations of this Agreement (including this Section 3.4 and Section
4.1), any Equity Agreement, the number of outstanding Class B Non-Voting Common
Units (by split or combination) and/or the exercise price or vesting terms of
any Class B Non-Voting Common Units to achieve the economic results intended by
this Agreement with respect to the Class B Non-Voting Common Units, including
that the amount that would be distributed with respect to a Class B Non-Voting
Common Unit if there were a liquidation and winding-up of the Company shall be
the same immediately before and immediately after events that do not result in a
Distribution with respect to the Class A Common Units, including an issuance of
new Units, a subdivision or combination of Units, a repurchase, redemption or
forfeiture of Units or additional Capital Contributions with respect to
outstanding Units.

Section 3.5No Withdrawal of Capital

.  Except as otherwise expressly provided herein, no Person shall be entitled to
withdraw any part of such Person’s Capital Contributions or to receive any
Distribution from the Company.

Section 3.6Loans From Unitholders

.  Loans by Unitholders to the Company shall not be considered Capital
Contributions.  The amount of any such loans shall be a debt of the Company to
such Unitholder and shall be payable or collectible in accordance with the terms
and conditions upon which such loans are made.

Section 3.7Preemptive Rights

.

(a)Subject to the terms and conditions of Section 5.6, this Section 3.7 and
applicable securities laws, if the Company proposes to offer or sell any Equity
Securities, the Company shall first offer such Equity Securities to each Member
holding Class A Preferred Units or Class A

22

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

Common Units (excluding any Member who is not an “accredited investor” as
defined in Regulation D promulgated under the Securities Act) (each, a
“Preemptive Right Member”).  A Principal Member shall be entitled to apportion
the right of first offer hereby granted to it, in such proportions as it deems
appropriate, among (i) itself and (ii) its Affiliates. 

(b)The Company shall give notice (the “Offer Notice”) to each Preemptive Right
Member, stating (i) its bona fide intention to offer such Equity Securities,
(ii) the number of such Equity Securities to be offered, (iii) the price and
terms, if any, upon which it proposes to offer such Equity Securities, and (iv)
if the consideration to be paid for such Equity Securities includes non-cash
consideration, the Fair Market Value thereof.

(c)By notification to the Company within twenty (20) days after the Offer Notice
is given, each Preemptive Right Member may elect to purchase or otherwise
acquire, at the price and on the terms specified in the Offer Notice, up to that
portion of such Equity Securities which equals the proportion that the Class A
Common Units (on an as converted basis) then held by such Preemptive Right
Member bears to the total Class A Common Units (on an as converted basis) then
outstanding; provided that if the consideration to be paid for such Equity
Securities includes non-cash consideration, each Preemptive Right Member shall
be entitled, at its option, to pay the price in cash in lieu of such non-cash
consideration.  At the expiration of such twenty (20) day period, the Company
shall promptly notify each Preemptive Right Member that elects to purchase or
acquire all the shares available to it (each, a “Fully Exercising Member”) of
any other Preemptive Right Member’s failure to do likewise.  During the ten
(10) day period commencing after the Company has given such notice, each Fully
Exercising Member may, by giving notice to the Company, elect to purchase or
acquire, in addition to the number of shares specified above, up to that portion
of the Equity Securities for which Preemptive Right Members were entitled to
subscribe but that were not subscribed for by the Preemptive Right Members which
is equal to the proportion that the Class A Common Units (on an as converted
basis) then held by such Fully Exercising Member bears to the Class A Common
Units (on an as converted basis) then held by all Fully Exercising Members who
wish to purchase such unsubscribed shares.  The closing of any sale pursuant to
this Section 3.7(c) shall occur within the later of ninety (90) days of the date
that the Offer Notice is given and the date of initial sale of Equity Securities
pursuant to Section 3.7(d).

(d)If all Equity Securities referred to in the Offer Notice are not elected to
be purchased or acquired as provided in Section 3.7(c), the Company may, during
the ninety (90) day period following the expiration of the periods provided in
Section 3.7(c), offer and sell the remaining unsubscribed portion of such Equity
Securities to any Person or Persons at a price not less than, and upon terms no
more favorable to the offeree than, those specified in the Offer Notice.  If the
Company does not enter into an agreement for the sale of the Equity Securities
within such period, or if such agreement is not consummated within thirty
(30) days of the execution thereof, the right provided hereunder shall be deemed
to be revived and such Equity Securities shall not be offered unless first
reoffered to the Preemptive Right Members in accordance with this Section 3.7.

(e)The right of first offer in this Section 3.7 shall not be applicable to
(i) up to 116,490,706 Common Units and/or options to acquire Common Units, in
the aggregate and taking into account issuances on or about the date hereof, (as
adjusted for unit splits, combinations and

23

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

similar events) issued to officers, managers, directors, consultants, employees
or other service providers to the Company or any of its Subsidiaries in
connection with their employment or pursuant to incentive or other compensation
plans (other than to a Principal Member or its Affiliates or officers, managers,
directors, consultants, employees or other service providers of a Principal
Member or its Affiliates); (ii) Equity Securities issued in connection with
lease financings, bank credit arrangements or similar transactions not including
any such transactions with a Principal Member or its Affiliates; (iii) Equity
Securities issued in an acquisition by the Company or any of its Subsidiaries as
consideration for the securities or assets acquired by the Company or such
Subsidiary in connection therewith with any Person other than a Principal Member
or any of its Affiliates; (iv) Equity Securities issued upon exercise,
conversion or exchange of (A) other Equity Securities which were issued in
compliance with Section 3.7 or (B) Equity Securities which were issued in an
issuance which is exempt from Section 3.7; (v) Equity Securities issued (other
than for cash consideration) in connection with any transactions involving the
Company or any of its Subsidiaries and other Persons (other than a Principal
Member or any of its Affiliates) that are deemed “strategic” transactions by the
Board (including Equity Securities issued in connection with joint ventures and
similar arrangements); (vi) Equity Securities issued in connection with any Unit
split, Unit dividend or recapitalization of the Company in which holders of the
same class of Units participate on a pro rata basis; (vii) Equity Securities
issued by a directly or indirectly wholly-owned Subsidiary to the Company or
another directly or indirectly wholly-owned Subsidiary or (viii) up to an
aggregate of 26,454,313 Class A Preferred Units (as adjusted for unit splits,
combinations and similar events) issued to officers, managers, directors or
employees that invest or roll over equity or reinvest sale proceeds in
connection with the transactions contemplated by the Netsmart Merger Agreement. 

(f)Notwithstanding the foregoing (but subject to the terms and conditions of
Section 5.6), the Principal Members will be permitted to bridge an offering of
Equity Securities otherwise subject to this Section 3.7  (a “Bridge”) by
purchasing such Equity Securities from the Company without the Company first
complying with the provisions of this Section 3.7; provided, that after any such
Bridge, such Principal Members promptly offer the other Preemptive Right Members
the right to participate in such offering such that they shall have the same
opportunity and right to purchase (on the same price and other terms) the same
portion of Equity Securities with respect to the offering as they would have had
pursuant to this Section 3.7 if the Bridge had not occurred.

(g)Subject to the terms and conditions of this Section 3.7 and applicable
securities laws, if any Subsidiary of the Company proposes to offer or sell any
Equity Securities, such Subsidiary shall first offer such Equity Securities to
each Principal Member in accordance with the terms and conditions of this
Section 3.7, mutatis mutandis.

(h)The covenants set forth in this Section 3.7 shall terminate and be of no
further force or effect immediately before (i) the consummation of the IPO or
(ii) the consummation of an Approved Sale, whichever occurs first.

24

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

Article IV
DISTRIBUTIONS AND ALLOCATIONS

Section 4.1Distributions

.

(a)Generally.  Subject to Section 4.1(b), the Company may (but shall not be
obligated to) make Distributions at such time, in such amounts and in such
form (including in kind property) as determined by the Board in its sole
discretion, but each such Distribution shall be made to holders of Class A
Preferred Units, Class A Common Units and Class B Non-Voting Common Units
ratably among such holders based on the number of Class A Common Units (as if
all Class A Preferred Units converted into Class A Common Units immediately
prior to such Distribution) and Class B Non-Voting Common Units held by each
such holder immediately prior to such Distribution.

(b)Following Certain Events.  In the event of any voluntary or involuntary
liquidation, dissolution or winding up of the Company or a Sale of the Company,
(x) the Company shall promptly, and in any event with ninety (90) days, make
Distributions of all proceeds resulting from such  liquidation, dissolution or
winding up of the Company or Sale of the Company (provided, that the Board may
cause the Company to retain from such proceeds any amounts needed for present
and reasonably anticipated debts, obligations, costs and expenses and reasonable
reserves for contingencies), and (y) all Distributions shall be made upon and
after such event in the following order and priority (and with respect to each
time Distributions are being made, no Distributions shall be made pursuant to
any subsequent clause of the following until all Distributions under prior
clauses have been fully paid):

(i)first, to the holders of Class A Preferred Units until they have received the
greater of (A) an amount necessary to (I) first, reduce the Class A Preferred
Accrued Return to zero and (II) second, reduce the Class A Preferred Unreturned
Capital to zero, in each case, with respect to each Class A Preferred Unit and
(B) the amount they would receive assuming all Class A Preferred Units were
converted into Class A Common Units (which amount under this clause (B) shall be
payable ratably with (and not in preference to, or first priority in advance of)
the amount payable to the holders of Class A Common Units and Class B Non-Voting
Common Units under clause (ii) below); and

(ii)second, to holders of Class A Common Units and Class B Non-Voting Common
Units ratably among such holders based on the number of Class A Common Units and
Class B Non-Voting Common Units held by each such holder immediately prior to
such Distribution.

(c)In Kind Distributions.  At any time, and from time to time, in the sole
discretion of the Board, the Company may distribute to its Unitholders
securities or other property held by the Company.  To the extent the Board
determines to distribute such property, the property will be distributed among
the Unitholders in the same proportions as cash equal to the Fair Market Value

25

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

of such property would be distributed among the Unitholders pursuant to the
other provisions of Section 4.1 above. 

(d)Allocation of Consideration upon a Sale of the Company.  The Company and the
Unitholders shall not effect any transaction or series of related transactions
contemplated by clause (ii) of the definition of Sale of the Company unless the
agreements giving effect to such transaction or transactions provide that the
consideration payable to Unitholders of the Company shall be allocated among all
Unitholders of the Company in accordance with Section 4.1(b).

Section 4.2Withholding

.  The Company shall be entitled to withhold from any amounts payable under this
Agreement any federal, state, local or foreign withholding or other taxes or
charges which the Company is required to withhold.  Any amounts withheld by the
Company with respect to a Unitholder pursuant to this Section 4.2 shall be
deemed to have been Distributed to such Unitholder for all purposes under this
Agreement.

Article V
MANAGEMENT

Section 5.1General Powers

.  Except for situations in which the approval of the Members or any specific
Member or group of Members is expressly required by the terms of this Agreement,
(i) all management powers over the business and affairs of the Company shall be
exclusively vested in the Board, (ii) the Board shall have full, exclusive, and
complete discretion, power and authority to manage, control, administer and
operate the business and affairs of the Company, and to make all decisions
affecting such business and affairs, and (iii) the Board shall have the power to
bind or take any action on behalf of the Company, or to exercise in its sole
discretion any rights and powers (including the rights and powers to take
certain actions, give or withhold certain consents or approvals, or make certain
determinations, opinions, judgments, or other decisions) granted to the Company
under this Agreement, or any other agreement, instrument, or other document to
which the Company is a party or by virtue of its holding the equity interests of
any Subsidiary or other Person.  No single member of the Board (acting in his or
her capacity as such) shall have any authority to bind the Company with respect
to any matter except pursuant to a resolution expressly authorizing such action
which resolution is duly adopted by the Board by the affirmative vote required
for such matter pursuant to this Agreement.  Unless otherwise expressly provided
herein, any action, approval or determination that may or shall be taken or made
by the Board shall be taken or made by the Board in its sole discretion.

Section 5.2Composition

.

(a)The Board shall initially consist of ten (10) Managers.  The Managers shall
be appointed as follows:

(i)three (3) Managers shall be designated by the Allscripts Members (the
“Allscripts Managers”), initially there shall be two serving Allscripts
Managers, Rick Poulton and Paul Black;

26

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

(ii)three (3) Managers shall be designated by the GI Members (the “GI
Managers”), who shall initially be Howard Park, David Kreter and Mike Kirkman; 

(iii)one (1) Manager shall be the individual serving as the Chief Executive
Officer of the business of the Company from time to time, who as of the
Effective Date shall be Michael Valentine; and

(iv)three (3) Managers shall be designated with the prior written consent of
both the Allscripts Members and the GI Members (the “Non-Voting Managers”), who
shall initially be Linda Rosenberg, Carl Byers and Pat Hampson;

provided, however, in the event that there has been an Event Detrimental to the
Company, at all times thereafter (i) the total number of Managers constituting
the Board and the number of Managers that shall be designated by the GI Members
shall each automatically be increased by two (2) (or such greater number as may
be necessary to result in the GI Members appointing a majority of the Managers
on the Board) without any further action, and (ii) each Allscripts Member shall
vote or approve (including with respect to matters set forth in Section 5.6), or
execute written consents with respect to, all voting of or approval by
securities (including all Class A Common Units) owned by such Allscripts Member
or over which Parent or any of its Subsidiaries has control in the manner
directed by the Board from time to time.

(b)Managers shall serve until their resignation, death, removal or the election
of their successor in accordance with the terms hereof.  The removal from the
Board of any Allscripts Manager shall only be at the written request of the
Members entitled to designate such Allscripts Manager under Section
5.2(a)(i).  The removal from the Board of any GI Manager shall only be at the
written request of the Members entitled to designate such GI Manager under
Section 5.2(a)(ii).  The removal from the Board of any Non-Voting Manager shall
only be at the written request of the Members entitled to designate such
Non-Voting Manager under Section 5.2(a)(iv).  A Manager may resign from the
Board by delivering his or her written resignation to the Company at the
Company’s principal office addressed to the Board.  Such resignation shall be
effective upon receipt unless it is specified to be effective at some other time
or upon the happening of some other event.  The acceptance of a resignation
shall not be necessary to make it effective, unless expressly so provided in the
resignation.

(c)In the event that any Allscripts Manager ceases to serve as a member of the
Board during his or her term of office, the resulting vacancy on the Board shall
be filled by a Manager designated by the Members entitled to designate such
Allscripts Manager in accordance with Section 5.2(a)(i).  In the event that any
GI Manager ceases to serve as a member of the Board during his or her term of
office, the resulting vacancy on the Board shall be filled by a Manager
designated by the Members entitled to designate such GI Manager in accordance
with Section 5.2(a)(ii).  In the event that any Non-Voting Manager ceases to
serve as a member of the Board during his or her term of office, the resulting
vacancy on the Board shall be filled by a Non-Voting Manager designated by the
Members entitled to designate such Non-Voting Manager in accordance with Section
5.2(a)(iv).

27

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

(d)During the existence of the Company and at the request of either the GI
Members or the Allscripts Members at any time, the Company shall cause each of
its Subsidiaries to have a board of managers (or board of directors, as the case
may be) which mirrors (in number of members and identity of the persons serving
as members) the above composition of the Board from time to time (having the
same voting rights), including amending organizational documents as necessary to
implement this Section 5.2(d). 

(e)The Company shall provide each Manager with sufficient information (and, as
appropriate, access to Company’s management) to enable each Manager to perform
his or her duties as a Manager to evaluate matters presented to the Board and to
participate in the Board’s management, control, administration and operation of
the business and affairs of the Company, and to make all decisions affecting
such business and affairs as contemplated hereunder.

Section 5.3Board Actions; Meetings

.  Each Manager (other than the Non-Voting Managers) shall have one (1) vote on
all matters submitted to the Board or any committee thereof (whether the
consideration of such matter is taken at a meeting, by written consent or
otherwise); provided, however, that (a) at any time there is one or more
vacancies in the Allscripts Managers, the vote of each such vacancy shall be
allocated equally to the serving Allscripts Managers such that the serving
Allscripts Managers have an aggregate number of votes equal to three (3) (for
example, if there is one (1) vacancy, each serving Allscripts Manager would get
1.5 votes); and (b) at any time there is one or more vacancies in the GI
Managers, the vote of each such vacancy shall be allocated equally to the
serving GI Managers such that the serving GI Managers have an aggregate number
of votes equal to total number of Managers entitled to be appointed by the GI
Members at such time (for example, if there is one (1) vacancy and the total
number of Managers entitled to be appointed by the GI Members at such time is
three (3), each serving GI Manager would get 1.5 votes).  Notwithstanding
anything to the contrary contained herein, (a) the Non-Voting Managers shall not
be entitled to vote, consent or approve any matter whatsoever, (b) and for
purposes of determining the vote, consent or approval of the Managers and/or the
Board with respect to any matter under this Agreement or otherwise, the
Non-Voting Managers shall be disregarded.  The presence, in person or by proxy,
of Managers holding at least a majority of the votes of the total number of
Managers (other than Non-Voting Managers) comprising the Board (i.e., including
any vacancies on the Board), including at least one GI Manager and one
Allscripts Manager, shall constitute a quorum for the transaction of business at
any meeting of the Managers; provided, however, that (a) if a quorum cannot be
obtained at two consecutive duly called meetings because of the absence of at
least one GI Manager at both of such consecutive meetings, the presence of at
least one GI Manager shall not be necessary to constitute a quorum at the next
(and only the next) duly called meeting; or (b) if a quorum cannot be obtained
at two consecutive duly called meetings because of the absence of at least one
Allscripts Manager at both of such consecutive meetings, the presence of at
least one Allscripts Manager shall not be necessary to constitute a quorum at
the next (and only the next) duly called meeting.  The affirmative vote (whether
by proxy or otherwise) of the Managers holding at least a majority of the votes
of the total number of Managers (other than Non-Voting Managers) comprising the
Board (i.e., including any vacancies on the Board) when a quorum is present
shall be the act of the Board.  Except as otherwise provided by the Board when
establishing any committee, the affirmative vote (whether by proxy or otherwise)
of the Managers then serving on such committee holding at least a majority

28

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

of the votes the total number of members (other than Non-Voting Managers)
comprising the committee (i.e., including any vacancies on the committee) shall
be the act of such committee.  Any committee established by the Board shall be
comprised of at least one Allscripts Manager and one GI Manager.  Meetings of
the Board and any committee thereof shall be held at the principal office of the
Company or at such other place as may be determined by the Board or such
committee.  Regular meetings of the Board shall be held on such dates and at
such times as shall be determined by the Board.  Special meetings of the Board
may be called by any Manager and special meetings of any committee may be called
by any Manager on such committee.  Notice of each special meeting of the Board
or committee stating the date, place and time of such meeting shall be given to
each Manager (in the case of a Board meeting) or each Manager on such committee
(in the case of a committee meeting) by hand, telephone, electronic mail,
telecopy or overnight courier at least 48 hours prior to such meeting and shall
be deemed delivered when received.  Notice may be waived before or after a
meeting or by attendance without protest at such meeting.  The actions taken by
the Board or any committee at any meeting (as opposed to by written consent),
however called and noticed, shall be as valid as though taken at a meeting duly
held after regular call and notice if (but not until), either before, at or
after the meeting, the Managers as to whom it was improperly held sign a written
waiver of notice or a consent to the holding of such meeting or an approval of
the minutes thereof.  The actions by the Board or any committee thereof may be
taken by written consent (without a meeting, without notice and without a vote)
so long as such consent is signed by Managers holding at least a majority of the
votes of the total number of Managers (other than Non-Voting Managers)
comprising the Board (i.e., including any vacancies on the Board), including at
least one GI Manager and one Allscripts Manager.  Any action taken pursuant to
such written consent of the Board or such committee shall have the same force
and effect as if taken by the Board or such committee at a meeting thereof.  A
meeting of the Board or any committee may be held by telephone conference or
similar communications equipment by means of which all individuals participating
in the meeting can be heard.  The Board and any committee may adopt such other
procedures governing meetings and the conduct of business at such meetings as it
shall deem appropriate.  The Company shall pay the reasonable out-of-pocket
expenses incurred by the Managers in connection with attending meetings of the
Board, the board of any Subsidiary or any committee thereof.

Section 5.4Delegation of Authority; Officers

.

(a)The Board may, from time to time, delegate to one or more Persons (including
any Member, Manager or Officer and including through the creation and
establishment of one or more other committees) such authority and duties as the
Board may deem advisable.  Any delegation pursuant to this Section may be
revoked at any time by the Board.

(b)The Board may (but need not), from time to time, designate and appoint one or
more persons as an Officer of the Company.  Any Officers so designated shall
have such authority and perform such duties as the Board may, from time to time,
delegate to them.  The Board may assign titles to particular Officers
(including, without limitation, Chairman, Chief Executive Officer, President,
Chief Financial Officer, Chief Operating Officer, Vice President, Executive Vice
President, Secretary, Assistant Secretary, Treasurer, or Assistant
Treasurer).  Unless the Board otherwise decides, if the title is one commonly
used for officers of a business corporation

29

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

formed under the Delaware General Corporation Law, the assignment of such title
shall constitute the delegation to such Officer of the authority and duties that
are normally associated with that office, subject to (i) any specific delegation
or limitation of authority and duties made to such Officer by the Board, and
(ii) any the specific limitations set forth herein.  Each Officer shall hold
office until such Officer’s successor shall be duly designated or until such
Officer’s death or until such Officer shall resign or shall have been removed in
the manner hereinafter provided.  Any number of offices may be held by the same
individual.  The salaries or other compensation, if any, of the Officers of the
Company shall be fixed from time to time by the Board. 

(c)Any Officer (subject to any contract rights available to the Company or any
of its Subsidiaries, if applicable) may resign as such at any time.  Such
resignation shall take effect at the time specified therein, or if no time be
specified, at the time of its receipt by the Board.  The acceptance of a
resignation shall not be necessary to make it effective.  Any Officer may be
removed as such, either with or without cause, by the Board in its sole
discretion at any time; provided, however, that such removal shall be without
prejudice to the contract rights, if any, of the individual so
removed.  Designation of an Officer shall not of itself create contract
rights.  Any vacancy occurring in any office of the Company may be filled by the
Board and shall remain vacant until filled by the Board.

(d)Officers, in the performance of their duties as such, shall owe to the
Company and to the Members fiduciary duties (including the duty of loyalty and
due care) of the type owed by officers of a corporation to such corporation and
its stockholders under the laws of the State of Delaware.

Section 5.5Member Authority; Member Actions; Meetings

.

(a)Member Authority.  No Unitholder or Member in its capacity as such has the
authority or power to act for or on behalf of the Company in any manner or way,
to bind the Company, or do any act that would be (or could be construed as)
binding on the Company, in any manner or way, or to make any expenditures on
behalf of the Company, unless such specific authority and power has been
expressly granted to and not revoked from such Unitholder or Member by the Board
or the express provisions of this Agreement, and the Unitholders and Members
hereby consent to the exercise by the Board of the powers conferred on it by law
and this Agreement.

(b)Member Actions; Meetings.  Except as expressly and specifically provided in
this Agreement (including Section 5.6, Section 5.7, Section 9.4 and Section
13.1), the Members shall have no right to vote or approve any matter.  For
situations for which the approval of a particular group of Members is
specifically and expressly required by this Agreement (including Section 5.6,
Section 5.7, Section 9.4 and Section 13.1), the Members shall act through
meetings and written consents as described in this Section 5.5(b).  The Members
holding Class B Non-Voting Common Units shall have no voting rights with respect
to such Class B Non-Voting Common Units.   For situations for which the vote or
approval of a particular group of Members is specifically and expressly required
by this Agreement (including Section 5.6, Section 5.7, Section 9.4 and Section
13.1), as applicable, (i) the Members holding Class A Preferred Units shall be
entitled to a number

30

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

of votes for each Class A Preferred Unit equal to the number of Class A Common
Units into which it is convertible, and (ii) the Members holding Class A Common
Units shall be entitled to one vote per Class A Common Unit.  For situations for
which the vote or approval of a particular group of Members is specifically and
expressly required by this Agreement (including Section 5.6, Section 5.7,
Section 9.4 and Section 13.1), the actions by such particular group of Members
may be taken at a meeting called by Members holding at least 10% of the Units
entitled to vote or consent on the matter on at least 48 hours’ prior written
notice to the other Members entitled to vote or consent thereon, which notice
shall state the purpose or purposes for which such meeting is being called.  The
presence, in person or by proxy, of Members holding a majority of the votes of a
particular group of Members entitled to vote on or approve a matter shall
constitute a quorum for the transaction of business at any meeting of such
particular group of Members with respect to such matter.  The affirmative vote
(whether by proxy or otherwise) of the Members holding at least a majority of
the votes of a particular group of Members entitled to vote on or approve a
matter when a quorum is present shall be the act of the Members with respect to
such matter.  The actions by a particular group of Members entitled to vote on
or approve a matter may be taken by written consent (without a meeting, without
notice and without a vote) so long as such consent is signed by the Members
holding at least a majority of the votes of such particular group of Members
entitled to vote on or approve such matter.  Any action taken pursuant to such
written consent of the particular group of Members shall have the same force and
effect as if taken by such particular group of Members at a meeting thereof.  A
meeting of a particular group of Members entitled to vote on or approve a matter
may be held by telephone conference or similar communications equipment by means
of which all individuals participating in the meeting can be heard. 

Section 5.6Principal Member Protective Provisions

.  Notwithstanding anything to the contrary contained herein, the Company shall
not, and shall cause its Subsidiaries to not, directly or indirectly by
amendment, merger, consolidation or otherwise, do any of the following without
the prior written consent of both the Allscripts Members and the GI Members
(which consent may be withheld by any such Member in its sole discretion), and
any such act or transaction entered into without such consent shall be null and
void ab initio, and of no force or effect:

(a)create, or authorize the creation of, or issue or sell, or obligate itself to
issue or sell, any Equity Securities or debt securities, or increase the
authorized number of Equity Securities (except for a Permitted Acquisition
Issuance or as otherwise provided in Section 13.1);

(b)purchase, redeem or prepay, or pay or declare any dividend or make any
distribution on any Equity Securities or debt securities (other than (i) as
specifically provided in  Section 3.3(e) or (ii)  repurchases from former
employees, officers, directors, consultants or other natural persons who
performed services for the Company or any Subsidiary (excluding any Principal
Member or any Affiliate of a Principal Member or any director, manager, officer
or employee of any of the foregoing (but not excluding, in any way, a Management
Party)) in connection with the cessation of such employment or service);

(c)any Restricted Sale occurring on or before the fifth anniversary of the
Effective Date (except as otherwise provided in Section 9.4), unless in such
transaction both Principal

31

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

Members receive Distributions or payments in such transaction that, together
with any Distributions previously received, are at least two times their
Invested Capital;  

(d)any Initial Public Offering (except as otherwise provided in Section 13.1),
unless the price per share as of the effectiveness of such Initial Public
Offering implies a value of the Company such that both Principal Members’
ownership interest in the Company has an implied value that, together with any
Distributions previously received, is at least two times their Invested Capital;

(e)(i) liquidate, dissolve or wind-up its business and affairs; (ii) commence
any case, proceeding or other action under Title 11 of the United States Code or
any other existing or future liquidation, bankruptcy, assignment for the benefit
of creditors, conservatorship, moratorium, receivership, insolvency,
rearrangement, reorganization or similar debtor relief laws of the US or other
applicable jurisdictions in effect from time to time, seeking to have an order
for relief entered with respect to it, or to adjudicate it as bankrupt or
insolvent, or reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets; (iii) make a
general assignment for the benefit of its creditors; or (iv) take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth above by the Company or any Subsidiary or by any other
Person against the Company or any Subsidiary (except, in the case of clauses (i)
and (iv) above, in connection with any action pursuant to Section 9.4);

(f)enter into any agreement, contract or transaction (including, without
limitation, the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Principal Member, any Affiliate of any
Principal Member or any other Affiliate of the Company (except in connection
with any Permitted Acquisition Issuance or any action pursuant to Section 3.3(e)
or Section 13.1);

(g)amend, alter, repeal or waive any provision of this Agreement or any of its
Organizational Documents (except (i) that any right given specifically to a
Principal Member may be waived by such Principal Member and (ii) in connection
with any Permitted Acquisition Issuance or any action pursuant to Section
3.3(e), Section 9.4 or  Section 13.1);

(h)increase or decrease the authorized number of Managers constituting the Board
(except as specifically provided in Section 5.2);

(i)except as provided in Section 2.7(b), make any tax elections affecting the
tax classification of the Company;

(j)make any material change to any accounting policies, procedures, methods or
practices, except as required to remain in compliance with GAAP; or

(k)authorize any of the foregoing or enter into an agreement or contract to do
any of the foregoing.

32

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

The rights under this Section 5.6 of each GI Member shall terminate if at any
time the GI Members cease to hold, in the aggregate, at least 25% of the Class A
Common Units (on an as converted basis).  The rights under this Section 5.6 of
each Allscripts Member shall terminate if at any time the Allscripts Members
cease to hold, in the aggregate, at least 25% of the Class A Common Units (on an
as converted basis).  

Section 5.7Approval of the Budget

.  The Company shall obtain the prior approval of the Allscripts Members’ before
adopting:  

(a)the annual operating budget of the Company and its Subsidiaries including
projected income statements, balance sheets, and statement of cash flows along
with headcount plans, spending plans and product roadmaps together with
supporting financial and operational information that is reasonable and
customary to support, clarify or otherwise explain items included in the
operating budget, reported at a level at least as granular as that at which
resource allocation decisions are made by and/or actual performance is measured
in the normal course of business; and

(b)mid-year changes of more than 10% (either upward or downward) in the approved
annual operating budget reported at a level at least as granular as that at
which resource allocation decisions are made and/or actual performance is
measured in the normal course of business.  

The Company shall operate the Company and its Subsidiaries consistent with the
approved budget as provided for in this Section 5.7 (taking into account changes
permitted by clause (b)).

Section 5.8No Encumbrances

.  Notwithstanding anything to the contrary contained herein, no Unitholder
shall create, incur, or permit to exist any Lien on  any Units or other Equity
Securities of the Company or any of its Subsidiaries or any interests therein,
in each case, held or owned, beneficially or of record, by such Unitholder.

Section 5.9Non-Competition

.

(a)During the Restricted Period in the U.S., Canada and the United Kingdom:

(i)the Restricted Allscripts Parties shall not sell or resell any solutions that
are competitive with the Company Core Business to customers whose principal
business use of such solutions is in the Company Core Business market segments;

(ii)the Restricted Company Parties shall not sell or resell any solutions that
are competitive with the Allscripts Core Business to customers whose principal
business use of such solutions is in the Allscripts Core Business market
segments;

(iii)Notwithstanding anything herein to the contrary, nothing in this Section
5.9 shall prohibit either the Restricted Allscripts Parties or the Restricted
Company Parties from:

33

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

(A)working directly with a competitor of either party at the request of a
customer (provided that such competitor contracts directly with such customer;
provided further that a party may sign a Business Associate Agreement directly
with such competitor); 

(B)continuing relationships under marketing agreements or similar arrangements
(including renewing, extending or entering into new agreements or arrangements)
with a competitor of either party; provided that, for the avoidance of doubt,
this clause (B) does not permit reseller agreements or, with respect to the
Restricted Company Parties, except with the prior written consent of the
Allscripts Members, allow for material expansion of the scope of agreements or
arrangements with any competitor listed on Schedule 5.9;

(C)interfacing or providing for interoperability with a competitive solution;

(D) (i) continuing to provide and make available revenue cycle management,
hosting, data analytics or other similar solutions, (ii) providing and making
available tele-medicine and solutions that provide patient monitoring to the
home (including the connection of personal or other devices located in the
home), (iii) developing, selling or reselling

(a) managed IT services, (b) professional services, (c) population health
management solutions or (d) public health solutions, (iv) providing and making
available Medicaid processing

solutions, or (v) providing and making available solutions to accountable care
organization and payer solutions;

(E)in the case of Restricted Allscripts Parties, engaging in activities being
conducted by the Restricted Allscripts Parties prior to Effective Date
(including sales to existing customers), for the avoidance of doubt: (1)
Restricted Allscripts Parties activities prior to the Effective Date do not
include activities described in clause (i) of Company Core Business; and (2)
Restricted Allscripts Parties activities prior to the Effective Date include:
(a) the sale or resale of solutions that provide patient monitoring to the home
(including the connection of personal or other devices located in the home) and
(b) the following solutions or services offered by the Restricted Allscripts
Parties: (i) Allscripts Referral Management, dbMotion, FollowMyHealth or any
other population health management solution offered by the Andrews Group
Members, other than Allscripts Homecare, (ii) ambulatory solutions (including
Allscripts Payerpath), (iii) acute care solutions, and (iv) revenue cycle
management services;

(F)in the case of Restricted Company Parties, engaging in activities being
conducted by Restricted Company Parties prior to Effective Date (including sales
to existing customers), for the avoidance of doubt, including (a) all activities
being conducted by Netsmart, Inc., a Delaware corporation, and its Subsidiaries
and (b) all activities being conducted by the Henderson Business;

(G)entering into any line of business or address any market segment that is not
being addressed by the Restricted Allscripts Parties or the Restricted Company
Parties, immediately following the Effective Time; and

34

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

(H)developing, selling or reselling competitive solutions to the extent
reasonably necessary to respond to regulatory requirements or the requirements
of health plan contracts.     

(b)During the Restricted Period, (i) the Restricted Allscripts Parties shall not
collectively acquire in the aggregate a 35% or more interest in any Person if,
for the most recent twelve month period ending prior to the date of such
acquisition, the consolidated gross revenues of such Person derived from any
Company Core Business exceed 35% of the total consolidated gross revenue of such
Person; and (ii) the GI Member Parties shall not collectively acquire in the
aggregate a 35% or more interest in any Person if, for the most recent twelve
month period ending prior to the date of such acquisition, the consolidated
gross revenues of such Person derived from any Company Core Business exceed 35%
of the total consolidated gross revenue of such Person.  Also, during the
Restricted Period, the Restricted Allscripts Parties or the GI Member Parties
shall only be entitled to acquire (in the aggregate) a more than 50% interest in
any Person if for the most recent twelve month period ending prior to the date
of such acquisition, the consolidated gross revenues of such Person derived from
any Company Core Business is less than 35% of the total consolidated gross
revenue of such Person and such Restricted Allscripts Party or the GI Member
Parties  causes such acquired Person to divest such competitive portion of its
business within the twelve month period following consummation of such
acquisition. Moreover, during the Restricted Period, if the Restricted
Allscripts Party or the GI Member Parties, as the case may be, acquire (in the
aggregate) an interest of between 35% and 50% and if at, any time thereafter,
such acquired Person’s consolidated gross revenues derived from any Company Core
Business exceeds 35% of the total consolidated gross revenues of such Person
(determined on an annual basis), then the applicable Restricted Allscripts Party
or the GI Member Parties shall divest of their investment in such Person within
twelve months of the date that the applicable Restricted Allscripts Party or GI
Member Party learns that such acquired Person exceeded the 35% revenue
threshold.  The acquisition of a less than 35% interest in the aggregate shall
be permitted by either the Restricted Allscripts Parties or the GI Member
Parties. Finally, the Restricted Company Parties shall be restricted and
entitled to acquire interests with respect to the Allscripts Core Business to
the same extent as the Restricted Allscripts Parties with respect to the Company
Core Business. As used in this Section 5.9(d), a 35% interest or 50% interest
means: (A)  owning, directly or indirectly, 35% or more, or 50% or more (as the
case may be), of the value of the issued and outstanding securities, or (B)
controlling 35% or more, or 50% or more (as the case may be) of the voting
interests.  The operation of any Persons acquired and maintained in accordance
with this Section 5.9(b) shall not violate the terms of Section 5.9(a) and, for
purposes of this Section 5.9(b), revenue shall not be deemed to be derived from
a Company Core Business (or require any divestiture) if the underlying
activities would not violate Section 5.9(a).  

(c)Upon the consummation of any Transfer of Units by a GI Member to an
Allscripts competitor listed on Schedule 5.9 or a Sale of the Company to an
Allscripts competitor listed on Schedule 5.9, the obligations imposed on the
Restricted Allscripts Parties under this Section 5.9 shall be modified as
determined by the Allscripts Member in its sole discretion.  

35

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

(d)Each Principal Member hereby agrees that, in connection with any Sale of the
Company, such Principal Member shall enter into an agreement with the acquirer
in such Sale of the Company to continue to be bound by provisions of this
Section 5.9 during the Restricted Period.  

(e)If the final judgment of a court of competent jurisdiction or other
governmental authority declares that any term or provision of this Section 5.9
is invalid, illegal or unenforceable, the parties agree that the court or
governmental authority making such determination will have the power to reduce
the scope, duration, area or applicability of the term or provision, to delete
specific words or phrases, or to replace any invalid, illegal or unenforceable
term or provision with a term or provision that is valid, legal and enforceable
and that comes closest to expressing the intention of the invalid, illegal or
unenforceable term or provision.

(f)Each of the Restricted Allscripts Parties, the Restricted Company Parties and
the GI Member Parties acknowledges and agrees that (i) the covenants and
agreements set forth in this Section 5.9 were a material inducement to the other
Principal Members to enter into this Agreement and the Contribution Agreement,
(ii) the length of time, scope and geographic coverage of the covenants set
forth in this Section 5.9 are reasonable given the benefits such Person will
directly or indirectly receive under this Agreement and, if applicable, the
Contribution Agreement, (iii) such Person will not challenge the reasonableness
of the time, scope, geographic coverage or other provisions of this Section 5.9
in any suit, claim, litigation, arbitration, mediation or other proceeding,
regardless of who initiates such suit, claim, litigation, arbitration, mediation
or other proceeding.  Each of the Restricted Allscripts Parties, the Restricted
Company Parties and the GI Member Parties further acknowledges and agrees that
irreparable injury will result to the other Principal Member if such Person
breaches any of the terms of this Section 5.9, and that in the event of an
actual or threatened breach by such Person of any of the provisions contained in
this Section 5.9, the other Principal Member will have no adequate remedy at
law.  Each of the Restricted Allscripts Parties, the Restricted Company Parties
and the GI Member Parties accordingly agrees that in the event of any breach by
such Person of any of the provisions contained in this Section 5.9, the other
Principal Member and the Company, as applicable, shall be entitled to injunctive
and other equitable relief without (A) the posting of any bond or other
security, (B) the necessity of showing actual damages and (C) the necessity of
showing that monetary damages are an inadequate remedy.  Nothing contained
herein shall be construed as prohibiting the Company or the Principal Members
from pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of any damages that it is able to prove.  Each
Member that is a Restricted Allscripts Party or GI Member Party shall cause
their non-member Affiliates who are Restricted Allscripts Parties or GI Member
Parties to comply with this Section 5.9, and shall be liable for any breach by
any of such non-member Affiliates of this Section 5.9.   The parties hereto
agree that Parent and the GI Funds are express intended third party
beneficiaries of this Section 5.9 and this Section 5.9 may not be amended,
modified or restated without their prior written consent.

36

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

Article VI
LIMITATIONS OF LIABILITY AND INDEMNIFICATION

Section 6.1Liabilities of the Company

.  Except as otherwise provided by non-waivable provisions of the Delaware Act,
the debts, obligations and liabilities of the Company, whether arising in
contract, tort or otherwise, shall be solely the debts, obligations and
liabilities of the Company, and no Unitholder, Member or Manager shall be
obligated personally for any such debt, obligation or liability of the Company
solely by reason of being a Unitholder, Member or Manager of the Company.  The
failure of the Company to observe any formalities or requirements relating to
the exercise of its powers or management of its business and affairs under this
Agreement or the Delaware Act shall not be grounds for imposing personal
liability on the Unitholders, Members or Managers for debts, obligations and
liabilities of the Company.

Section 6.2No Duties

.  To the extent that, at law or in equity, a Unitholder, Member or Manager
(other than a Manager that is also an Officer), in each case, in their capacity
as such, has any duty (including any fiduciary duty) to the Company, a
Unitholder, a Member or any other Person that is party to or otherwise bound by
this Agreement, all such duties are hereby eliminated, and each of the Company,
Unitholders, Members and such other Persons hereby waives such duties (including
any fiduciary duties), to the fullest extent permitted by the Delaware Act and
all other applicable law.  In addition, each of the Unitholders, Members and any
other Person that is party to or otherwise bound by this Agreement acknowledges
and agrees that (a) it shall not (and shall not assist any Person attempting
to), directly or indirectly, derivatively or otherwise, make any claim with
respect to or seek to enforce any duty (including any fiduciary duty) which any
Person may have to any Subsidiary of the Company in their capacity as a
director, manager, officer or equity holder of such Subsidiary and (b) the
Company, acting directly or indirectly through its control of any Subsidiary,
shall have the sole and exclusive right to make any such claim or seek any such
enforcement.

Section 6.3Waiver of Liability

.  No present or former Unitholder, Member or  Manager (other than a Manager
that is also an Officer) or any of their respective Affiliates or any equity
holder, partner, director, manager, officer, employee, agent or representative
of any of the foregoing shall be liable to the Company or any of its
Subsidiaries or to any Member or Unitholder for any act or omission performed or
omitted by such Unitholder, Member, Manager or Officer in their capacity as
such; provided that (a)  such limitation of liability shall not apply to the
extent the act or omission was attributable to such Person’s fraud, bad faith or
knowing violation of law (in each case, as determined by a final judgment, order
or decree of an arbitrator or a court of competent jurisdiction (which is not
appealable or with respect to which the time for appeal therefrom has expired
and no appeal has been perfected)) and (b) for the avoidance of doubt, such
limitation of liability shall not apply with respect to any breaches of any
representations, warranties or covenants by any such Person contained herein or
in any other agreement with the Company or any of its Subsidiaries.  With
respect to any action taken or decision or determination made by any Manager
(other than a Manager that is also an Officer), or the Board (or any committee
thereof) in their capacity as such, it shall be presumed that such Manager or
the Board (or such committee thereof) acted in good faith and in compliance with
this Agreement and the Delaware Act, and any

37

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

Person bringing, pleading or prosecuting any claim with respect to any action
taken or decision or determination made by any Manager (other than a Manager
that is also an Officer) or the Board (or any committee thereof) in their
capacity as such shall have the burden of overcoming such presumption by clear
and convincing evidence; provided that, for the avoidance of doubt, this
sentence shall not be deemed to increase or place any duty (including any
fiduciary duty) on any Manager or  the Board (or any committee thereof).

Section 6.4Indemnification

.

(a)Generally.  The Company hereby agrees to indemnify and hold harmless any
Person (each an “Indemnified Person”) to the fullest extent permitted under the
Delaware Act, as the same now exists or may hereafter be amended, substituted or
replaced (but, in the case of any such amendment, substitution or replacement
only to the extent that such amendment, substitution or replacement permits the
Company to provide broader indemnification rights than the Company is providing
immediately prior to such amendment, substitution or replacement), against all
proceedings, claims, actions, liabilities, losses, damages, costs or expenses
(including reasonable attorney fees and expenses, judgments, fines, excise taxes
or penalties) incurred or suffered by such Person by reason of the fact that
such Person is or was a Unitholder or Member or is or was serving as a Manager
or Officer of the Company or is or was serving at the request of the Company as
a managing member, manager, officer, director, principal, member, employee,
agent or representative of another Person; provided that (unless approved by the
Board) no Indemnified Person shall be indemnified (a) with respect to
proceedings, claims or actions (i) initiated or brought voluntarily by or on
behalf of such Indemnified Person and not by way of defense or (ii) brought
against such Indemnified Person in response to a proceeding, claim or action
initiated or brought voluntarily by or on behalf of such Indemnified Person
against the Company or any of its Subsidiaries, (b) for any amounts paid in
settlement of a claim effected without the prior written consent of the Company
to such settlement, (c) to the extent such proceedings, claims, actions,
liabilities, losses, damages, costs or expenses arise from such Person’s fraud,
bad faith or knowing violation of law as determined by a final judgment, order
or decree of an arbitrator or a court of competent jurisdiction (which is not
appealable or with respect to which the time for appeal therefrom has expired
and no appeal has been perfected) or (d) for the avoidance of doubt, with
respect to any breaches of any representations, warranties or covenants by any
such Person contained herein or in any other agreement with the Company or any
of its Subsidiaries or (e) with respect to Officers, if such Officer breached
his or her fiduciary duties to the Company or Members as required pursuant to
Section 5.4(d), in which case, such Officer shall be entitled to indemnification
from the Company to the fullest extent permitted under the Delaware General
Corporations Act (as if the Company was a Delaware corporation).  Expenses,
including reasonable attorneys’ fees and expenses, incurred by any such
Indemnified Person in defending a proceeding shall be paid by the Company in
advance of the final disposition of such proceeding, including any appeal
therefrom, upon receipt of an undertaking by or on behalf of such Indemnified
Person (in form and substance reasonable acceptable to the Board) to repay such
amount if it shall ultimately be determined that such Indemnified Person is not
entitled to be indemnified by the Company.  If this Section 6.4 or any portion
hereof shall be invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify and hold harmless
each

38

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

Indemnified Person pursuant to this Section 6.4 to the fullest extent permitted
by any applicable portion of this Section 6.4 that shall not have been
invalidated. 

(b)Employees and Agents.  The Company, in the sole discretion of the Board, may
indemnify and advance expenses to an employee or agent of the Company or any of
its Subsidiaries to the same extent and subject to the same conditions under
which it is obligated to indemnify and advance expenses to an Indemnified Person
under Section 6.4(a).

(c)Principal Members.  The parties hereto hereby agree (a) that the Company and
the Subsidiaries shall be the indemnitors of first resort (i.e., their
obligations to provide indemnification and/or advance expenses to any individual
designated by a GI Member or Allscripts Members, as applicable, as a Manager or
Officer of the Company or a director, manager or officer of any Subsidiary
(each, a “Principal Member Indemnitee”) under their respective Organizational
Documents and/or any agreement with a Principal Member Indemnitee are primary,
and any obligation of the Principal Members to provide indemnification and/or
advance expenses for the same liabilities or expenses incurred by a Principal
Member Indemnitee are secondary), (b) that the Company and the Subsidiaries
shall be required to provide indemnification and advance expenses to the fullest
extent required by the terms of the applicable Organizational Documents and/or
any agreement between the Company or any Subsidiary and a Principal Member
Indemnitee without regard to any rights a Principal Member Indemnitee may have
against the Principal Members and (c) that each of the Company and the
Subsidiaries irrevocably waives, relinquishes and releases the Principal Members
from any and all claims against the Principal Members for contribution,
subrogation or any other recovery of any kind in respect thereof.  The parties
hereto further agree that no payment or advancement by the Principal Members on
behalf of a Principal Member Indemnitee with respect to any claim for which a
Principal Member Indemnitee has sought or may seek indemnification from the
Company or any Subsidiary shall affect the foregoing, and the Principal Members
shall have a right of contribution and/or to be subrogated to the extent of such
payment or advancement by a Principal Member to all of the rights of recovery a
Principal Member Indemnitee may have against the Company or any Subsidiary under
the applicable Organizational Documents and/or any agreement between the Company
or any Subsidiary and a Principal Member Indemnitee.  The Company and the
Subsidiaries shall use their best efforts to cause their insurance providers, if
any, to satisfy any claims against the Principal Member Indemnitees arising out
of their service as officers, directors, managers, employees and/or fiduciaries
of the Company and the Subsidiaries to the fullest extent of the coverage
provided, notwithstanding any other indemnities or insurance available to any
Principal Member Indemnitee from any Principal Member.  The parties hereto agree
that all Principal Members and Principal Member Indemnitees are express intended
third party beneficiaries of this Agreement.

Section 6.5Other Business Interests

.

(a)Except as otherwise specifically provided in Section 5.9, the Company,
Unitholders and Members expressly acknowledge and agree that (i) (A) the
Principal Members and their respective Affiliates (including, with respect to
the GI Members, the Fund Entities), employees, officers, directors, managers and
equity holders (excluding any Management Party), and (B) any

39

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

Management Party following termination of employment of such Management Party
with the Company and its Subsidiaries or, in the case of a Management Party that
is a non-employee Manager or non-employee manager or director of any of the
Company’s Subsidiaries, after such Management Party is no longer a Manager or a
manager or director of the Company’s Subsidiaries  (but, notwithstanding
anything to the contrary contained herein, subject in all cases to any
restrictions contained in any separate written agreement between the applicable
Management Party and the Company or any of its Subsidiaries) (the parties
identified clause (A) and (B) collectively, the “Principal Member Parties”) are
permitted to, and may presently or in the future directly or indirectly conduct
any business, investment or activities whatsoever (including one that may be
competitive with or complementary to the businesses of the Company and its
Subsidiaries) through entities other than the Company and its Subsidiaries,
(ii) no Principal Member Party shall have any obligation to inform any of the
Company, the Members or Unitholders of any business or investment opportunity,
whether or not such opportunity is within the scope of the business of the
Company and its Subsidiaries or any anticipated or potential extension or
expansion thereof, (iii) none of the Company and its Subsidiaries, the Members
or Unitholders shall have any right in or to such other business interests,
investments or activities or the income or proceeds derived therefrom and
(iv) the Company (on behalf of itself and its Subsidiaries) and each Member and
Unitholder waives any rights he, she or it might otherwise have to share or
participate in the business interests, investments or activities of Principal
Member Parties. 

(b)Notwithstanding anything to the contrary set forth herein, during their term
of employment with the Company or any of its Subsidiaries (or, in the case of a
Management Party that is a non-employee Manager or non-employee manager or
director of any of the Company’s Subsidiaries, during the period such Management
Party is a Manager and/or a manager of one of the Company’s Subsidiaries), each
Management Party shall present, and if applicable, shall cause all of its
Related Employees to present, all business or investment opportunities to the
Company of which any of the foregoing become aware which are, or may be, within
the scope of the business or investment objectives of the Company and its
Subsidiaries or any anticipated or potential extension or expansion thereof, or
are otherwise competitive with or complementary to the Company and its
Subsidiaries, and no Management Party or Related Employee of a Management Party
shall pursue or participate in any such opportunity during their respective
terms of employment with the Company or any of its Subsidiaries without the
prior written consent of the Company.

Section 6.6Effect on Other Agreements

.  This Article VI shall not in any way affect, limit or modify any Officer’s
liabilities, obligations, duties or responsibilities under any employment
agreement, retention agreement, consulting agreement, confidentiality agreement,
noncompete agreement, nonsolicit agreement, senior management agreement or any
other agreement with respect to the provision of services to the Company and/or
any of its Subsidiaries.

Section 6.7Insurance

.  The Company shall not cease to maintain a directors and officers liability
insurance policy in an amount of at least $10,000,000, and the Company shall
annually, within one hundred twenty (120) days after the end of each Fiscal Year
of the Company, deliver to the GI Members and Allscripts Members a certification
that such a directors and officers liability insurance policy remains in effect.

40

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

Article VII
INFORMATION RIGHTS

Section 7.1Information Rights

.

(a)The Company will deliver each of the following items to each Principal
Member:

(i)as soon as practicable after the end of each Fiscal Year of the Company, but
in any event in sufficient time for the Allscripts Member to meet its SEC filing
requirements, (i) a balance sheet as of the end of such year, (ii) statements of
income and of cash flows for such year, and a comparison between (x) the actual
amounts as of and for such Fiscal Year and (y) the comparable amounts for the
prior year and as included in the Budget for such year, and (iii) a statement of
members’ equity as of the end of such year, and all such financial statements
shall be audited and certified by independent public accountants of nationally
recognized standing selected by the Company;

(ii) as soon as practicable after the end of each of the first three (3)
quarters of each Fiscal Year of the Company, but in any event in sufficient time
for the Allscripts Member to meet its SEC filing requirements, unaudited
statements of income and cash flows for such fiscal quarter, and an unaudited
balance sheet as of the end of such fiscal quarter, all prepared in accordance
with GAAP (except that such financial statements may (A) be subject to normal
year-end audit adjustments; and (B) not contain all notes thereto that may be
required in accordance with GAAP);

(iii)as soon as practicable, but in any event within five (5) Business Days of
the end of each month, an unaudited preliminary trial balance from the Company’s
accounting system compiled in accordance with GAAP and complete in all material
respects and in a format acceptable to the consolidating entity.  Within ten
(10) Business Days of the end of each month, an unaudited final trial balance
from the Company’s accounting system compiled in accordance with GAAP and
complete in all material respects and in a format acceptable to the
consolidating entity along with an income statement and statement of cash flows
for such month, and an unaudited balance sheet as of the end of such month, all
prepared in accordance with GAAP (except that such financial statements may
(A) be subject to normal year-end audit adjustments and (B) not contain all
notes thereto that may be required in accordance with GAAP);

(iv)as soon as practicable, but in any event fifteen (15) days before the end of
each Fiscal Year, a budget and business plan for the next Fiscal Year
(collectively, the “Budget”), approved by the Board and in accordance with
Section 5.7 and prepared on a monthly basis, including balance sheets, income
statements, and statements of cash flow for such months and, promptly after
prepared, any other budgets or revised budgets prepared by the Company;

(v)such other information relating to the financial condition, business,
prospects, or corporate affairs of the Company as any Principal Member may from
time to time reasonably request.

41

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

If, for any period, the Company has any Subsidiary whose accounts are
consolidated with those of the Company, then in respect of such period the
financial statements delivered pursuant to the foregoing sections shall be the
consolidated and consolidating financial statements of the Company and all such
consolidated Subsidiaries.

(b)The Company shall cooperate with Allscripts Members in connection with the
preparation of SEC filings and Allscripts financial reporting and provide
Allscripts Members with any other information reasonably requested.

(c)The Company shall permit each Principal Member, at such Principal Member’s
expense, to visit and inspect the Company’s properties; examine its books of
account and records; and discuss the Company’s affairs, finances, and accounts
with its officers, during normal business hours of the Company as may be
reasonably requested by the Principal Member.

(d)The Company will deliver the following information to a Management Party
holding at least 0.5% of the Common Units (on an as converted basis) if such
Management Party’s (or its Related Employee’s) employment with the Company and
its Subsidiaries has terminated (or, in the case of a Management Party that is a
non-employee Manager or a non-employee manager or director of one of the
Company’s Subsidiaries, if such Management Party ceases to be a Manager or a
manager or director of one of the Company’s Subsidiaries) and such Management
Party has delivered a written request for such information:

(i)as soon as reasonably practicable after the end of each quarter of each
Fiscal Year of the Company, unaudited summary statements of income and cash
flows for such fiscal quarter, and an unaudited summary balance sheet as of the
end of such fiscal quarter;

provided, however, that the rights under this Section 7.1(d) shall not apply
with respect to any Management Party if such Management Party or its Related
Employee directly or indirectly engages in (whether as an employee, consultant,
agent, proprietor, principal, partner, equityholder, corporate officer, director
or otherwise), or has any ownership interest in, or participates in the
financing, operation, management or control of, any Person or business located
anywhere in the continental United States where the Company presently conducts
business or conducts business at any time that competes with the Company or any
of the Subsidiaries (excluding purchasing and holding only for investment
purposes less than two percent (2%) of the shares of any corporation in
competition with the Company whose shares are regularly traded on a national
securities exchange).

(e)The covenants set forth in this Section 7.1 shall terminate and be of no
further force or effect immediately before (i) the consummation of the IPO or
(ii) the consummation of an Approved Sale, whichever occurs first.

42

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

Article VIII
TAX MATTERS

Section 8.1Preparation of Tax Returns

.  The Company shall arrange for the preparation and timely filing of all tax
returns required to be filed by the Company.  Each Unitholder shall furnish to
the Company all pertinent information in its possession relating to the
Company’s operations that is necessary to enable the Company’s income tax
returns to be prepared and filed.  The Taxable Year shall be the Fiscal Year
unless the Board shall determine otherwise.

Article IX
TRANSFER OF UNITS

Section 9.1Restrictions

.

(a)Except (i) after the second (2nd) anniversary of the Effective Date, by a
Principal Member in compliance with Section 9.2 and Section 9.3, (ii) in
connection with an Approved Sale in accordance with Section 9.4, (iii) in
accordance with the repurchase provisions set forth in Section 9.5, (iv) a
Transfer to a Permitted Transferee by a Member or (v) after an IPO, no
Unitholder shall Transfer any Units without the prior written consent of both
the Allscripts Members and the GI Members, which consent may be withheld in
their sole discretion.  Any Transfer that is permitted by the preceding sentence
shall also comply with all other applicable provisions of this ARTICLE IX.

(b)No Unitholder shall (i) permit the Transfer of any interest in such
Unitholder (whether through Transfers or issuances of its own equity, Transfers
by operation of law by merger or consolidation of such holder into another
entity or dissolution or liquidation of such Unitholder or otherwise) or
(ii) seek to avoid the provisions of this Agreement by issuing, or permitting
the issuance of, any direct or indirect equity or other beneficial interest in
such Unitholder, in the case of (i) or (ii), in a manner which would fail to
comply with this Article IX if such Unitholder had Transferred Units directly,
unless such Unitholder first complies with the terms of this Agreement.

Section 9.2Right of First Offer

.

(a)Right of First Offer.  Each time a Principal Member (the “Offering Member”)
desires to pursue a potential Transfer of any Units (the “Offered Units”) owned
by it (other than to a Permitted Transferee), the Offering Member shall first
make an offering of the Offered Units to the other Principal Members in
accordance with the following provisions of this Section 9.2.  The Offering
Member shall give written notice (the “Offering Member Notice”) to the other
Principal Members stating its bona fide desire to pursue a potential Transfer of
the Offered Units and specifying the number of Offered Units and whether such
Transfer is proposed to be an Approved Sale and/or a Tag-along Sale.  Upon
receipt of the Offering Member Notice, each other Principal Member shall have a
period of thirty (30) days (the “ROFO Notice Period”) to offer to purchase for
cash all (but not less than all) of the Offered Units by delivering a written
notice to

43

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

the Offering Member stating the material terms and conditions, including the
price, pursuant to which such other Principal Member proposes to purchase all
(but not less than all) of the Offered Units (a “ROFO Offer Notice”).  The
Offering Member may in its sole discretion accept or reject any offer in a ROFO
Offer Notice by delivering written notice to the applicable Principal
Member.  If the Offering Member rejects an offer in a ROFO Offer Notice, (i) it
may Transfer the Offered Units in accordance with Section 9.3, provided that if
the Tag-along Sale is not completed prior to the end of the Tag-along Closing
Period, the right provided under this Section 9.2 shall be deemed to be revived
and such Units shall not be Transferred unless first reoffered to the other
Principal Members in accordance with this Section 9.2, or (ii) it may Transfer
the Offered Units in connection with an Approved Sale in accordance with Section
9.4, provided that if the definitive purchase agreement for the Approved Sale is
not signed within nine (9) months following the expiration of the ROFO Notice
Period, the right provided under this Section 9.2 shall be deemed to be revived
and such Units shall not be Transferred unless first reoffered to the other
Principal Members in accordance with this Section 9.2.   

(b)ROFO Exceptions.  Notwithstanding anything herein to the contrary, the
provisions of this Section 9.2 shall not apply to any Transfer to a Permitted
Transferee.  

(c)Termination.  The covenants set forth in this Section 9.2 shall terminate and
be of no further force or effect immediately before (i) the consummation of the
IPO or (ii) the consummation of an Approved Sale, whichever occurs first.

Section 9.3Tag-along Right

.

(a)Participation on Sale of Stock.  If any Principal Member (the “Selling
Member”) proposes to Transfer any of its Units (collectively, the “Tag-along
Units”) to any Person (including without limitation to another Principal Member
pursuant to Section 9.2 or otherwise), each other Principal Member and any other
Member holding Units (each, a “Tag-along Member”) shall be permitted to
participate in such sale (a “Tag-along Sale”) on the terms and conditions set
forth in this Section 9.3.

(b)Tag-along Sale Exceptions.  Notwithstanding anything herein to the contrary,
the provisions of this Section 9.3 shall not apply to any Transfer to a
Permitted Transferee or made pursuant to Section 9.4; provided that in an
Approved Sale where the GI Members are the sole Approving Members, the GI
Members have complied with the provisions of Section 9.2 within the nine (9)
month period prior to the signing of the definitive purchase agreement for such
Approved Sale.  Notwithstanding anything herein to the contrary, no holder of
Common Units shall be entitled to participate in a Tag Along Sale of Class A
Preferred Units (and such Common Units shall not be included in the calculation
of the Tag-along Pro Rata Portion) unless the price per Class A Preferred Unit
to be paid in such Transfer is greater than the sum of (x) the Class A Preferred
Accrued Return as of the date of such Transfer and (y) the Class A Preferred
Unreturned Capital.  

(c)Tag-along Notice.  The Selling Member shall deliver to each Tag-along Member
a written notice (a “Tag-along Notice”) of the proposed Tag-along Sale within
five (5) Business Days following the expiration of the ROFO Notice Period.  The
Tag-along Notice shall make

44

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

reference to the Tag-along Members’ rights hereunder and shall describe in
reasonable detail: (i) the class(es) or series and applicable aggregate number
of Tag-along Units the Selling Member proposes to Transfer; (ii) the identity of
the prospective Transferee(s); (iii) the proposed date, time and location of the
closing of the Tag-along Sale, which shall not be less than thirty (30) days
from the date of the Tag-along Notice; (iv) the purchase price per share for
each applicable class or series of Tag-along Units (which shall be payable
solely in cash) and the other material terms and conditions of the Transfer; and
(v) a copy of any form of agreement proposed to be executed in connection
therewith.  For the avoidance of doubt, in the event of a Tag-along Sale
involving more than one class or series of Tag-along Units, the Selling Member
may deliver a single Tag-along Notice to the Company and each Tag-along Member. 

(d)Exercise of Tag-along Right.

(i)Each Tag-along Member may exercise its right to participate in the Tag-along
Sale on the terms described in the Tag-along Notice by delivering to the Selling
Member a written notice (a “Tag-along Exercise Notice”) stating its election to
do so for each class or series of Tag-along Units (on an as converted basis)
included in the Tag-along Notice no later than ten (10) days after receipt of
the Tag-along Notice (the “Tag-along Exercise Period”).  The election of each
Tag-along Member set forth in a Tag-along Exercise Notice shall be irrevocable,
and, to the extent the offer in the Tag-along Notice is accepted, such Tag-along
Member shall be bound and obligated to consummate the Transfer on the terms and
conditions set forth in this Section 9.3.  If one or more Tag-along Members
elects pursuant to a Tag-along Exercise Notice and this Section 9.3(d)(i) to
participate in the Tag-along Sale, the number of each applicable class or series
of Tag-along Units (on an as converted basis) that the Selling Member may sell
in the Tag-along Sale shall be correspondingly reduced in accordance with
Section 9.3(d)(ii).

(ii)The Selling Member and each Tag-along Member timely electing to participate
in the Tag-along Sale pursuant to Section 9.3(d)(i) shall have the right to
Transfer in the Tag-along Sale the number of Common Units (on an as converted
basis) equal to the product of (A) the aggregate number of Tag-along Units (on
an as converted basis) set out in the applicable Tag-along Notice and (B) such
Stockholder’s Tag-along Pro Rata Portion.  Any Tag-along Member may elect to
sell in the Tag-along Sale less than the number of Common Units (on an as
converted basis) calculated pursuant to this Section 9.3(d)(ii), in which case
the Selling Member and each Tag-along Member electing to fully participate shall
have the right to sell the applicable shares of Tag-along Units not elected to
be sold by a Tag-along Member (based on such Stockholder’s Tag-along Pro Rata
Portion).

(e)Waiver.  Each Tag-along Member who does not deliver a Tag-along Exercise
Notice in compliance with Section 9.3(d)(i) shall be deemed to have waived all
of such Tag-along Member’s rights to participate in the Tag-along Sale with
respect to the Units owned by such Tag-along Member, and the Selling Member
shall (subject to the rights of any other participating Tag-along Member)
thereafter be free to sell to the prospective Transferee the Tag-along Units
identified in the Tag-along Notice at a per Unit price that is no greater than
the applicable per Unit price set forth in the Tag-along Notice and on other
terms and conditions which are not in the

45

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

aggregate materially more favorable to the Selling Member than those set forth
in the Tag-along Notice, without any further obligation to the non-accepting
Tag-along Members. 

(f)Conditions of Sale.

(i)The applicable per Unit price set forth in the Tag-along Notice shall be at
an all-cash price greater than the applicable per Unit price and on other terms
and conditions which are not in the aggregate materially less favorable to the
Selling Member than those set forth in the ROFO Offer Notice (if any) with
respect to such Units delivered by a Principal Member pursuant to Section
9.2(a).  

(ii)Each Tag-along Member participating in the Tag-along Sale shall receive the
same consideration per Tag-along Unit (on an as converted basis), before
deduction of such Tag-along Member’s proportionate share of the related expenses
in accordance with Section 9.3(h) below.  In addition, no Transfer of any
Tag-along Units by the Selling Member in the Tag-along Sale shall occur unless
the prospective Transferee simultaneously purchases the Units elected to be sold
by the Tag-along Members pursuant to Section 9.3(d)(i).

(iii)Each Tag-along Member shall execute the applicable purchase agreement, if
any, and shall make or provide the same representations, warranties, covenants
and indemnities as the Selling Member makes or provides in connection with the
Tag-along Sale; provided that, except as set forth in Section 5.9(d), the
Members shall not be required to enter into non-compete or non-solicit covenants
or provide release with respect to any commercial arrangement.

(g)Cooperation.  Subject to Section 9.3(f)(iii), each Tag-along Member shall
take all actions as may be reasonably necessary to consummate the Tag-along
Sale, including, without limitation, entering into agreements and delivering
certificates and instruments (including instruments of transfer duly executed in
blank), in each case, consistent with the agreements being entered into and the
certificates and instruments being delivered by the Selling Member.

(h)Expenses.  The fees and expenses of the Selling Member incurred in connection
with a Tag-along Sale and for the benefit of all Tag-along Members (it being
understood that costs incurred by or on behalf of a Selling Member for its sole
benefit will not be considered to be for the benefit of all Tag-along Members),
to the extent not paid or reimbursed by the Company or the prospective
Transferee, shall be shared by the Selling Member and all the participating
Tag-along Members on a pro rata basis, based on the aggregate consideration
received by each such Tag-along Member.

(i)Consummation of Sale.  Subject to the requirements and conditions of this
Section 9.3 and the other applicable provisions of this Agreement, including
Section 9.1 hereof, the Selling Member shall have ninety (90) days following the
expiration of the Tag-along Exercise Period in which to consummate the Tag-along
Sale, on terms not more favorable to the Selling Member than those set forth in
the Tag-along Exercise Notice (which 90-day period may be extended for a
reasonable time not to exceed ninety (90) days to the extent reasonably
necessary to obtain required approvals or consents from any governmental
authority) (the “Tag-along Closing

46

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

Period”).  If at the end of the Tag-along Closing Period, the Selling Member has
not completed the Tag-along Sale, the Selling Member may not then effect a
Transfer that is subject to this Section 9.3 without again fully complying with
the provisions of this Section 9.3.  At the closing of the Tag-along Sale, each
of the Tag-along Members timely electing to participate in the Tag-along Sale
pursuant to Section 9.3(d)(i) shall enter into the agreements and deliver the
certificates and instruments, in each case, required by Section 9.3(f) and
Section 9.3(g) against payment therefor directly to the Tag-along Member of the
portion of the aggregate consideration to which each such Tag-along Member is
entitled in the Tag-along Sale in accordance with the provisions of this Section
9.3. 

(j)Termination.  The covenants set forth in this Section 9.3 shall terminate and
be of no further force or effect immediately before (i) the consummation of the
IPO or (ii) the consummation of an Approved Sale, whichever occurs first.

Section 9.4Approved Sale; Drag Along Obligations

.

(a)If the Approving Members desire a Sale of the Company and elect in writing to
have such transaction governed by this Section 9.4 (as so approved, an “Approved
Sale”), then each Unitholder shall vote for, consent to and raise no objections
against such Approved Sale.  If the Approved Sale is structured as a (x) merger
or consolidation, each Unitholder shall vote in favor of such merger or
consolidation and shall waive any dissenters rights, appraisal rights or similar
rights in connection with such merger or consolidation or (y) sale of Units,
each Unitholder shall agree to sell all of his, her or its Units and other
Equity Securities on the terms and conditions approved by the Board.  Each
Unitholder shall take all actions in connection with the consummation of the
Approved Sale as may be requested by the Board, including, but not limited to,
becoming party to a purchase and sale agreement, merger and/or other agreements
related to the Approved Sale which may provide for any of the following (among
other things): (i) representations and warranties; (ii) indemnification
obligations, provided that: (A) such indemnification obligations shall be
several and not joint (other than any such obligations that relate specifically
to a particular Unitholder, such as indemnification with respect to
representations and warranties given by an Unitholder regarding such
Unitholder’s title to Units or such Unitholder’s authority, which shall be the
sole responsibility of such Unitholder), (B) the aggregate liability under such
indemnification (other than for breach of representations and warranties that
relate specifically to such Member or breach of a covenant by such Member) shall
be on a pro rata basis (determined in reverse order of the distribution
priorities set forth in Section 4.1(b)),  and  (C) in no event shall the
liability of any Member under such indemnity exceed the proceeds actually
received by such Member (except in the case of fraud)); (iii) earn-outs and
working capital, cash, debt and similar adjustments to purchase price;
(iv) escrows, holdbacks and similar arrangements to support indemnification
obligations and adjustments to purchase price, in each of the cases of
clauses (ii), (iii) and (iv) on a pro rata basis (determined in reverse order of
the distribution priorities set forth in Section 4.1(b)) other than any such
obligations that relate specifically to a particular Unitholder, such as
indemnification with respect to representations and warranties given by an
Unitholder regarding such Unitholder’s title to Units or such Unitholder’s
authority, which shall be the sole responsibility of such Unitholder;
(v) general release of claims against the Company and its Subsidiaries (subject
to reasonable and customary exceptions such as

47

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

rights to compensation, rights under equity and employee benefit plans,
indemnification and professional liability insurance coverage, and, with respect
to the Allscripts Member, any commercial arrangement with the Company or any of
its Subsidiaries); (vi) pro rata contribution to support the obligations of the
Company or any of its Subsidiaries under any transaction agreement or any
Principal Member or any of its Affiliates under any guaranty or similar
agreement or arrangement related to the transaction whereby any Principal Member
or any of its Affiliates agree to be liable for obligations of the Company or
any of its Subsidiaries or otherwise in excess of their pro rata share; and
(vii) the appointment of the Approving Members or their designee as a seller
representative, with customary authority to act on behalf of all Unitholders,
including (A) disputing or refraining from disputing, on behalf of each of the
Unitholders any amounts to be received by the Unitholders, or any claim made by
the counterparty to such transaction agreement, (B) negotiating and
compromising, on behalf of each of the Unitholders, any dispute that may arise
under, and exercise or refrain from exercising any remedies available under,
such transaction agreement, (C) executing, on behalf of each of the Unitholders,
any settlement agreement, release or other document with respect to such dispute
or remedy (so long as any such settlement or release by any of the Unitholders
includes a release of all Unitholders), and (D) determining the amount of, and
holding, such reserves (to satisfy known or potential post-closing purchase
price adjustments, indemnification claims, defense costs or any fees, costs and
expenses incurred in connection with the Approved Sale or by the seller
representative in performing its obligations under the transaction agreement) as
the Board or such designee reasonably and in good faith deems appropriate;
provided that, in each case, the seller representative shall not take any action
adverse to any of the Unitholders unless such action is also taken
proportionately with respect to all other Unitholders, as the case may be
(determined in reverse order of the distribution priorities set forth in Section
4.1(b)).  Notwithstanding anything to the contrary in this Section 9.4, except
as set forth in Section 5.9(d), the Members shall not be required under this
Section 9.4 to enter into non-compete or non-solicit covenants.  Each Unitholder
Transferring Units pursuant to this Section 9.4 shall pay its pro rata share
(determined in reverse order of the distribution priorities set forth in Section
4.1(b)) of the expenses incurred by the Unitholders in connection with such
Transfer if such expenses were expressly approved in writing by the
Board.  Notwithstanding anything to the contrary contained in this Section 9.4,
no Management Party shall be obligated to roll over Units in an Approved Sale in
a manner disproportionate to any other Member. 

(b)Except for Units owned by Management Parties that are rolled over in an
Approved Sale, the obligations of the Unitholders under this Section 9.4 with
respect to an Approved Sale are subject to the satisfaction of the condition(s)
that (i) the consideration to be paid by the acquiror with respect to each Unit
shall be allocated among each Unit as though the aggregate amount of all such
consideration was distributed from the Company in accordance with Section 4.1(b)
(assuming, for purposes of this determination, that the Units sold in such
Approved Sale are the only Units then outstanding), and (ii) with respect to the
Allscripts Members only, in the event that (A) the GI Members are the sole
Approving Members in accordance with clause (ii) of the definition of Approving
Members and (B) the consideration to be paid by the acquiror with respect to
each Unit held by the GI Members shall be greater than the consideration
specified with respect to each Unit in the most recent ROFO Offer Notice (if
any).  Each Unitholder shall take all actions in connection with the
distribution of the aggregate consideration from any transaction described

48

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

in clause (ii) of the definition of a Sale of the Company as may be requested by
the Board to effect such allocation. 

(c)If the Board enters into any negotiation or transaction for which Rule 506
promulgated under the Securities Act may be available with respect to such
negotiation or transaction (including a merger, consolidation or other
reorganization), the Unitholders identified by the Board shall, at the request
of the Board, appoint a “purchaser representative” (as such term is defined in
Rule 501 promulgated under the Securities Act) designated by the Board.  If any
Unitholder so appoints a purchaser representative, the Company shall pay the
reasonable fees of such purchaser representative.  However, if any Unitholder
declines to appoint the purchaser representative designated by the Company, such
Unitholder shall appoint another purchaser representative (reasonably acceptable
to the Board), and such Unitholder shall be responsible for the fees of the
purchaser representative so appointed.

(d)The Board is hereby granted the sole right to approve or consent to a merger
or consolidation of the Company without any approval or consent of any other
Members or Unitholders or any class thereof.  In no manner shall this Section
9.4 be construed to grant to any Member or Unitholder any dissenters rights or
appraisal rights or give any other Member or Unitholder any right to vote in any
transaction structured as a merger or consolidation.

(e)If the Approving Members determine to pursue an Approved Sale, they will
provide the Board with notice of such decisions.  Upon receipt of such notice,
the Board shall expeditiously conduct the sale process, engage the investment
banking firm and other advisors and negotiate the terms and conditions of the
Approved Sale and, in any event, shall consummate an Approved Sale within 12
months following receipt of such notice on the terms and conditions approved by
the Board; provided, however, that if a Principal Member or any Affiliate of a
Principal Member is participating as a potential acquiror in connection with
such Approved Sale, any Manager appointed by such potential acquiror or an
Affiliate of such potential acquiror shall be excluded from information or
discussions concerning the terms offered by other potential acquirors  and shall
refrain from voting on such Approved Sale, and, in which case, if the Board
approves such Principal Member or its Affiliates as the purchaser in such
transaction, then such Principal Member or its Affiliates shall be deemed an
“Independent Third Party” for purposes of the Sale of the Company.  The
Approving Members may terminate any Approved Sale at any time prior to its
consummation at the sole discretion of the Approving Members.  The Approving
Members shall have no obligation or liability to any Unitholder or Related
Employee in connection with any such termination.  The Approving Members shall
have no obligation or liability to any Unitholder or Related Employee for any
breaches by the proposed acquirer of any of its obligations in connection with
an Approved Sale.

Section 9.5Repurchase Options

.

(a)Upon death, permanent disability or termination for any other reason of a
Person’s employment, independent contractor relationship or service as a
director or manager with the Company and its Subsidiaries, the Company shall
have the right, but not the obligation, to purchase all or any portion of the
Units other than Class A Preferred Units (and any Class A Common Units

49

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

received upon conversion of any Class A Preferred Units) (the “Repurchase
Units”) held by any member of such Person’s Member Group (the “Repurchase
Sellers”) at a price per Unit equal to the Repurchase Price for each such Unit
by delivering a written notice of such election to the Repurchase Sellers within
ninety (90) days after such death, permanent disability or termination (the date
of such written notice, the “Repurchase Notice Date”).  The “Repurchase Price”
shall mean:  (i) for each Class A Common Unit, its Fair Market Value on the
Repurchase Notice Date, and (ii) for each Class B Non-Voting Common Unit that is
not forfeited pursuant to the applicable Equity Agreement, if any, its Fair
Market Value on the Repurchase Notice Date.  Notwithstanding the foregoing, the
repurchase rights in this Section 9.5 shall not apply with respect to any Units
held by a Principal Member.  

(b)If the Company elects to purchase any Repurchase Units pursuant to this
Section 9.5, the Repurchase Price may be paid by the Company, at the Company’s
option, (i) by check or wire transfer of immediately available funds, or (ii) by
setoff or recoupment against any amounts owed by any Repurchase Seller to the
Company or its Subsidiaries.

(c)The Company will designate in writing to the Repurchase Sellers, the time,
date and place of any purchase under this Section 9.5, provided that such
purchase shall occur within thirty (30) days of the date of the election by the
Company to consummate such transaction (provided that such thirty (30) day
period shall be tolled during the resolution of any dispute with respect to the
Repurchase Price in accordance with the definition of Fair Market Value).  At
the closing of a purchase pursuant to this Section 9.5, each Repurchase Seller
shall make such representations and warranties relating to the sale, transfer
and ownership of such Repurchase Units and execute and deliver such other
documents and instruments, as the Company may reasonably request and as is
customary for transactions of this nature, including, but not limited to, a
representation and warranty that each such Repurchase Seller is conveying to the
Company all of the Repurchase Units free and clear of all liens, claims and
encumbrances, except for those liens, claims and encumbrances set forth in this
Agreement.  The Company may assign its rights hereunder to purchase Repurchase
Units.

Section 9.6Failure to Comply

.  If a Unitholder fails for any reason to comply with any of the provisions of
Sections 9.2, 9.3, 9.4 or 9.5, as applicable, the Company may, at its sole
option, in addition to all other remedies it may have, terminate or Transfer all
of the applicable Person’s rights in and to the applicable Units and amend this
Agreement, including Unit Ownership Ledger, to reflect such termination or
Transfer, in which event, the applicable Unitholder shall no longer be a Member
or Unitholder and, upon delivery of such documentation as the Board may
reasonably require, be entitled only to receive the consideration required
pursuant to Sections 9.2, 9.3, 9.4 or 9.5, as applicable.

Section 9.7Effect of Transfer

.

(a)Termination of Rights.  Any Member who shall Transfer any Units or other
interest in the Company shall cease to be a Member with respect to such Units or
other interest and shall no longer have any rights or privileges of a Member
with respect to such Units or other interest; provided that, notwithstanding the
foregoing, unless and until the Assignee is admitted as a

50

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

Substituted Member in accordance with the provisions of Article X (the
“Admission Date”), (i) such Transferring Member shall retain all of the duties,
liabilities and obligations of a Unitholder with respect to such Units or other
interest and (ii) the Board may, in its sole discretion, reinstate all or any
portion of the rights and privileges of such Member with respect to such Units
or other interest for any period of time prior to the Admission Date.  Nothing
contained herein shall relieve any Unitholder who Transfers any Units or other
interest in the Company from any liability of such Unitholder to the Company or
the other Unitholders with respect to such Units or other interest that may
exist on the Admission Date or that is otherwise specified in the Delaware Act
and incorporated into this Agreement or for any liability to the Company or any
other Person or for any breaches of any representations, warranties or covenants
by such Unitholder (in its capacity as such) contained herein or in the other
agreements with the Company or any of its Subsidiaries or Affiliates. 

(b)Assignee’s Rights.  A Transfer of Units permitted hereunder shall be
effective as of the date of assignment and compliance with the conditions to
such Transfer and such Transfer shall be shown on the books and records of the
Company.  Distributions made before the effective date of such Transfer shall be
paid to the Transferor, and Distributions made after such date shall be paid to
the Assignee.  Unless and until an Assignee becomes a Member pursuant to
Article X hereof, the Assignee shall not be entitled to any of the rights or
privileges granted to a Member hereunder or under applicable law, other than the
rights and privileges specifically granted to Assignees pursuant to this
Agreement; provided that, without relieving the Transferring Unitholder from any
such limitations or obligations, such Assignee shall be bound by any limitations
and obligations of a Unitholder contained herein by which a Member or other
Unitholder would be bound on account of the ownership of Units by the Assignee
(including the obligations set forth in Article IX).

(c)Deemed Agreement.  Any Person who acquires in any manner whatsoever any Units
or other interest in the Company, irrespective of whether such Person has
accepted and adopted in writing the terms and provisions of this Agreement,
shall be deemed by the acceptance of the benefits of the acquisition thereof to
have agreed to be subject to and bound by all of the terms and conditions of
this Agreement that any predecessor in such Units or other interest in the
Company was subject to or by which such predecessor was bound.

Section 9.8Additional Restrictions on Transfer

.

(a)Execution of Counterpart.  Except in connection with an Approved Sale, each
Transferee of Units or other interests in the Company shall, as a condition
prior to such Transfer, execute and deliver to the Company a joinder or
counterpart to this Agreement in form and substance reasonably acceptable to the
Board pursuant to which such Transferee shall agree to be bound by the
provisions of this Agreement.

(b)Notice.  In connection with the Transfer of any Units, the holder of such
Units will deliver written notice to the Company describing in reasonable detail
the Transfer or proposed Transfer.

51

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

(c)Legal Opinion.  No Transfer of Units or any other interest in the Company may
be made by any Unitholder (other than a Principal Member) unless in the opinion
of counsel, reasonably satisfactory in form and substance to the Board (which
opinion requirement may be waived by the Board), such Transfer would not violate
any U.S. federal securities laws or any state or provincial securities or “blue
sky” laws (including any investor suitability standards) applicable to the
Company or the interest to be Transferred, or cause the Company to be required
to register as an “Investment Company” under the U.S. Investment Company Act
of 1940, as amended.  Such opinion of counsel shall be delivered in writing to
the Company prior to the date of the Transfer. 

Section 9.9Transfer Fees and Expenses

.  Except as expressly provided in Sections 9.3 and 9.4, the Transferor and
Transferee of any Units or other interest in the Company shall be jointly and
severally obligated to reimburse the Company for all reasonable expenses
(including attorneys’ fees and expenses) incurred by the Company in connection
with any Transfer or proposed Transfer, whether or not consummated.

Section 9.10Void Transfers

.  Any Transfer by any Unitholder of any Units or other interest in the Company
in contravention of this Agreement shall be void and ineffectual and shall not
bind or be recognized by the Company or any other party.

Article X
ADMISSION OF MEMBERS

Section 10.1Substituted Members

.  In connection with any Transfer of Units by a Unitholder permitted under, and
in compliance with, the terms of this Agreement, the Equity Agreements (if
applicable), and the other agreements contemplated hereby and thereby, the
Transferee shall become a Substituted Member on the effective date of such
Transfer, and such admission shall be shown on the books and records of the
Company.

Section 10.2Additional Members

.  A Person may be admitted to the Company as an Additional Member only as
contemplated under Section 3.1(b) and only upon furnishing to the Company (a) a
counterpart or joinder to this Agreement, in form satisfactory to the Board,
binding such Person to all the terms and conditions of this Agreement, including
the power of attorney granted in Section 14.1, and (b) such other documents or
instruments as may be deemed necessary or appropriate by the Board to effect
such Person’s admission as a Member.  Such admission shall become effective on
the date on which the Board determines that such conditions have been satisfied
and when any such admission is shown on the books and records of the Company.

Article XI
WITHDRAWAL AND RESIGNATION OF UNITHOLDERS

Section 11.1Withdrawal and Resignation of Unitholders

.  No Unitholder shall have the power or right to withdraw or otherwise resign
from the Company prior to the dissolution and

52

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

winding up of the Company pursuant to Article XII, without the prior written
consent of both the Allscripts Members and the GI Members.

Article XII
DISSOLUTION AND LIQUIDATION

Section 12.1Events of Dissolution

.  The Company shall be dissolved upon the happening of any of the following
events:

(a)upon the written approval of both the Allscripts Members and the GI Members;
or

(b)a judicial dissolution of the Company pursuant to Section 18-802 of the
Delaware Act.

No other event, including the retirement, withdrawal, insolvency, liquidation,
dissolution, insanity, resignation, expulsion, bankruptcy, death, incapacity or
adjudication of incompetency of a Unitholder shall cause the dissolution of the
Company.

Section 12.2Procedure for Winding Up and Dissolution

.  If the Company is dissolved, the Board shall wind up its affairs.  On winding
up of the Company, the assets of the Company shall be distributed, first, to
creditors of the Company, including Unitholders who are creditors, in
satisfaction of the liabilities of the Company, and then to the Unitholders in
accordance with Section 4.1(b).

Section 12.3Termination and Cancellation of Certificate

.  On completion of the distribution of the Company’s assets as provided herein,
the Company shall be terminated, and the Board (or such other Person or Persons
as the Delaware Act may require or permit) shall file a certificate of
cancellation with the Secretary of State of Delaware, cancel any other filings
made pursuant to this Agreement that are or should be canceled and take such
other actions as may be necessary to terminate the Company.  The Company shall
be deemed to continue in existence for all purposes of this Agreement until it
is terminated pursuant to this Section 12.3.

Article XIII
INITIAL PUBLIC OFFERING; REGISTRATION RIGHTS

Section 13.1Initial Public Offering

.  If at any time (a) the IPO Approving Members desire to cause the initial
Public Offering of securities of the Company or an IPO Entity (an “Initial
Public Offering” or “IPO”) or (b) in the event that (A) the GI Members are the
sole IPO Approving Members in accordance with clause (ii) of the definition of
IPO Approving Members, the IPO Approving Members desire to cause a Qualified
Public Offering, the Company and Unitholders, as applicable, shall comply with
the following provisions:

(a)IPO Entity.  If the IPO Approving Members desire to cause (i) a Transfer of
all or a substantial portion of the assets of the Company or the Units to a
newly organized corporation

53

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

or other business entity (an “IPO Entity”), (ii) a merger or consolidation of
the Company into or with a IPO Entity, or (iii) another restructuring of all or
substantially all the assets or Units of the Company into an IPO Entity,
including by way of the conversion of the Company into a corporation (any such
corporation also herein referred to as an “IPO Entity”), in any such case in
anticipation of or otherwise in connection with the Initial Public Offering or
Qualified Public Offering, as the case may be, the Company and each Unitholder
shall take such steps to effect such Transfer, merger, consolidation, conversion
or other restructuring as may be reasonably requested by the IPO Approving
Members, including, without limitation, executing and delivering all agreements,
instruments and documents as may be reasonably required and Transferring or
tendering such Unitholder’s Units to an IPO Entity in exchange or consideration
for shares of capital stock or other equity interests of the IPO Entity,
determined in accordance with the valuation procedures set forth in Section
13.2.  

(b)Registration Rights.  The Company shall enter into a customary registration
rights agreement (the “Registration Rights Agreement”) with the Allscripts
Members, the GI Members and the Management Parties holding  at least 0.5% of the
Common Units (on an as converted basis) with such terms and conditions,
including demand registration rights (in the case of the Allscripts Members and
the GI Members only) and piggy back registration rights, as the IPO Approving
Members shall reasonably request (provided that both the Allscripts Members and
the GI Members shall have comparable demand registration rights and the
Allscripts Members, the GI Members and the Management Parties holding  at least
0.5% of the Common Units shall have comparable piggy back registration rights
thereunder, taking into account their pro rata ownership of Units).

(c)IPO.  The Company and Unitholders shall take such steps as may be reasonably
be requested by the IPO Approving Members to effect the Initial Public Offering
or Qualified Public Offering, as the case may be, in accordance with the
applicable terms and conditions of the Registration Rights Agreement.

(d)Class B Non-Voting Common Units.  The Company and Unitholders shall take such
steps as may be reasonably requested by the holders of a majority of the Class B
Non-Voting Common Units to exchange or convert the Class B Non-Voting Common
Units for or into a proportionate number of shares of voting common stock or
other voting common equity interests of the IPO Entity.

In the event that the GI Members are the sole IPO Approving Members in
accordance with clause (ii) of the definition of IPO Approving Members, the
Allscripts Members may, within twenty (20) days after the IPO Approving Members
make any written request to the Company to take action under this Section 13.1,
offer to purchase all (but not less than all) of the Units held by all GI
Members by delivering a written notice specifying the material terms and
conditions, including the price, pursuant to which the Allscripts Members
propose to purchase all (but not less than all) of the Units held by all GI
Members (an “IPO Purchase Notice”).  If the Allscripts Members deliver an IPO
Purchase Notice, then (i) the GI Members may reject the purchase proposed in the
IPO Purchase Notice in their sole discretion by delivering written notice to the
Allscripts Members at any time (a “Rejection Notice”) and (ii) the obligations
of the Company

54

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

and the Unitholders under this Section 13.1 shall be suspended until the GI
Members deliver a Rejection Notice.

Section 13.2Fair Market Value

.  In connection with a transaction described in Section 13.1, the Board shall,
in good faith but subject to the following sentence, determine the Fair Market
Value of the assets and/or Units Transferred to, merged with or converted into
shares of the IPO Entity, the aggregate Fair Market Value of the IPO Entity and
the number of shares of capital stock or other equity interests to be issued to
each Unitholder in exchange or consideration therefor.  In determining Fair
Market Value, (i) the closing price to the public in the Initial Public Offering
shall be used by the Board to determine the Fair Market Value of the capital
stock or other equity interests of the IPO Entity and (ii) the Distributions
that the Members would have received with respect to their Units if the Company
were dissolved, its affairs wound up and Distributions made to the Members in
accordance with Section 4.1(b) shall determine the Fair Market Value of the
Units.

Section 13.3Appointment of Proxy

.  Each Unitholder hereby makes, constitutes and appoints the Company, with full
power of substitution and resubstitution, its true and lawful attorney, for it
and in its name, place and stead and for its use and benefit, to act as its
proxy in respect of any vote or approval of Unitholder required to give effect
to this Article XIII, including any vote or approval required under § 18-209 or
§ 18-216 of the Delaware Act.  The proxy granted pursuant to this Section 13.3
is a special proxy coupled with an interest and is irrevocable.

Section 13.4Lock-up Agreement

.  Each Unitholder hereby agrees that in connection with an Initial Public
Offering, and upon the request of the managing underwriter in such offering,
such Unitholder shall not, without the prior written consent of such managing
underwriter, during the period commencing on the effective date of such
registration and ending on the date specified by such managing underwriter
(which shall not be later than 180 days after the closing of the Initial Public
Offering)  (i) offer, pledge, sell, contract to sell, grant any option or
contract to purchase, purchase any option or contract to sell, hedge the
beneficial ownership of or otherwise dispose of, directly or indirectly, any
Units (including any Equity Securities of the IPO Entity) (whether such Units or
any such securities are then owned by the Member or are thereafter acquired), or
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of such
securities, whether any such transaction described in clause (i) or (ii) above
is to be settled by delivery of Units (including equity securities of the IPO
Entity) or such other securities, in cash or otherwise.  The foregoing
provisions of this Section 13.4 shall not apply to sales of securities to be
included in such Initial Public Offering or other offering if otherwise
permitted.  Each Member agrees to execute and deliver such other agreements as
may be reasonably requested by the Company or the managing underwriter which are
consistent with the foregoing or which are necessary to give further effect
thereto.

55

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

Article XIV
GENERAL PROVISIONS

Section 14.1Power of Attorney

.  Each Unitholder (other than the GI Members and the Allscripts Members) hereby
constitutes and appoints the Company and the liquidators, if any and as
applicable, and their respective designees, with full power of substitution, as
his, her or its true and lawful agent and attorney in fact, with full power and
authority in his, her or its name, place and stead, to execute, swear to,
acknowledge, deliver, file and record in the appropriate public offices (to the
same extent such Person could take such action) (a) all certificates and other
instruments which the Board deems appropriate or necessary to form, qualify, or
continue the qualification of, the Company as a limited liability company in the
State of Delaware and in all other jurisdictions in which the Company may
conduct business or own property or as otherwise permitted herein; (b) all
conveyances and other instruments or documents which the Board and/or the
liquidators deems appropriate or necessary to reflect the dissolution and
liquidation of the Company pursuant to the terms of this Agreement, including a
certificate of cancellation; (c) all instruments relating to the admission,
withdrawal or substitution of any Unitholder pursuant to Article X or Article XI
and (d) all agreements, documents, certificates or further assurances which may
be required pursuant to Sections 9.4, 9.5 and/or 13.1.  The foregoing power of
attorney is irrevocable and coupled with an interest, and shall survive the
death, disability, incapacity, dissolution, bankruptcy, insolvency or
termination of any Unitholder and the Transfer of all or any portion of its
Units and shall extend to such Unitholder’s heirs, successors, assigns and
personal representatives.

Section 14.2Amendment and Waiver

.  This Agreement may be amended, and any provision of this Agreement may be
waived, only by a written agreement by the Company, the Allscripts Members and
the GI Members, except that (a) no amendment to this Agreement shall be
effective if such amendment would alter or change the powers, preferences, or
special rights of one class of Units so as to materially adversely affect them
and not similarly alter or change the powers, preferences or special rights of
any other class of Units, without the approval of the holders of a majority of
the Units of such class, (b) the Company may update the Unit Ownership Ledger
from time to time without any action of the Board or any Unitholder to reflect
any issuance, Transfer or other disposition of Equity Securities consummated in
accordance with the terms hereof, (c) any amendment of Section 5.9, shall
require the consent of Parent and the GI Funds, as set forth in Section 5.9(f),
(d) without the approval of the holders of a majority of the Units held by all
Management Parties, no amendment to this Agreement, whether effected directly or
indirectly, including by merger, conversion, or other operation of law, shall
(i) eliminate or materially and adversely modify any Management Party’s
tag-along rights under Section 9.3, (ii) materially increase any Management
Party’s obligations under Section 9.4, (iii) eliminate the Chief Executive
Officer’s appointment to the Board under Section 5.2(a)(iii) or (iv) eliminate
or materially and adversely modify the rights of any Management Party under
Section 3.3(e), and (d) any amendment to (i) the first sentence of Section
3.3(e)(i), (ii) clause (b) of the proviso at the end of Section 14.12 or (iii)
this clause (d) of the first sentence of this Section 14.2, in each case (i),
(ii) and (iii) that is adverse to the Lenders, shall require the consent of the
Required Lenders under each of the Credit Facilities under which Obligations
remain unpaid or under which Commitments

56

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

continue.  No failure of any Person hereto to exercise any right or remedy given
to such Person under this Agreement or otherwise available to such Person or to
insist upon strict compliance by any other Person with its obligations
hereunder, and no custom or practice in variance with the terms hereof, shall
constitute a waiver of any Person’s right to demand exact compliance with the
terms hereof.  Any written waiver shall be limited to those items specifically
waived therein and shall not be deemed to waive any future breaches or
violations or other non-specified breaches or violations unless, and to the
extent, expressly set forth therein.

Section 14.3Confidentiality

.  Each Unitholder agrees that such Unitholder will keep confidential and will
not disclose, divulge, or use for any purpose (other than to monitor and manage
its investment in the Company) any information obtained from the Company or any
of its Subsidiaries, unless such information (a) is known or becomes known to
the public in general (other than as a result of a breach of this Section 14.3
by such Unitholder), (b) is or has been independently developed or conceived by
the Unitholder without use of the Company’s or its Subsidiaries’ information, or
(c) is or has been made known or disclosed to the Unitholder by a third party
without a breach of any obligation of confidentiality such third party may have
to the Company or its Subsidiaries; provided, however, that a Unitholder may
disclose confidential information (i) to its attorneys, accountants,
consultants, and other professionals to the extent necessary to obtain their
services in connection with monitoring and managing its investment in the
Company; (ii) to any prospective purchaser of any Units from such Unitholder, if
such prospective purchaser agrees to be bound by confidentiality agreements at
least as restrictive as the provisions of this Section 14.3;  (iii) to any
existing or prospective  Affiliate, partner, member, stockholder, or wholly
owned subsidiary of such Unitholder in the ordinary course of business, provided
that such Unitholder informs such Person that such information is confidential
and directs such Person to maintain the confidentiality of such information in
accordance with this Section 14.3; (iv) as may otherwise be required by law,
provided that the Unitholder promptly notifies the Company of such disclosure
and takes reasonable steps to avoid or minimize the extent of any such required
disclosure and, in the absence of a protective order, provided, further, that
the Unitholder discloses only so much of such information to the Person
requiring disclosure as is required; or (v) in satisfaction of requests for
information in connection with a routine examination by a governmental
regulatory authority having jurisdiction over the Unitholder or its Affiliates,
as applicable, that is not specifically targeted at the Company, provided that
it shall advise the governmental regulatory authority of the confidential nature
of such information.  Notwithstanding the foregoing, Parent shall be entitled to
make communications or disclosures (a) to comply with the accounting and the SEC
disclosure obligations or the rules of any stock exchange or (b) with public
stockholders and/or analysts in the ordinary course of business.

Section 14.4Title to the Company Assets; No Right of Partition

.  The Company’s assets shall be deemed to be owned by the Company as an entity,
and no Unitholder, individually or collectively, shall have any ownership
interest in such assets or any portion thereof.  No Unitholder shall have the
right to seek or obtain partition by court decree or operation of law of any
property of the Company, or the right to own or use particular or individual
assets of the Company.

57

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

Section 14.5Remedies 

.  Each party hereto acknowledges that a breach or threatened breach by such
party of any of its obligations under this Agreement would give rise to
irreparable harm to the other parties, for which monetary damages would not be
an adequate remedy, and hereby agrees that in the event of a breach or a
threatened breach by such party of any such obligations, each of the other
parties hereto shall, in addition to any and all other rights and remedies that
may be available to them in respect of such breach, be entitled to seek
equitable relief, including a temporary restraining order, an injunction,
specific performance and any other relief that may be available from a court of
competent jurisdiction (without any requirement to post bond).  The rights and
remedies under this Agreement are cumulative and are in addition to and not in
substitution for any other rights and remedies available at law or in equity or
otherwise.  Each party hereto shall be responsible for any breach of or other
action in conflict with this Agreement by any Affiliate, Related Employee or
Family Group member of such party.

Section 14.6Successors and Assigns

.  Subject to the restrictions on Transfers set forth herein, this Agreement
shall bind and inure to the benefit of the parties hereto and their respective
heirs, executors, administrators, successors, legal representatives and
permitted assigns, whether so expressed or not.

Section 14.7Severability

.  Whenever possible, each provision of this Agreement will be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or the
effectiveness or validity of any provision in any other jurisdiction, and this
Agreement will be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained herein
or if such term or provision could be drawn more narrowly so as not to be
illegal, invalid, prohibited or unenforceable in such jurisdiction, it shall be
so narrowly drawn, as to such jurisdiction, without invalidating the remaining
terms and provisions of this Agreement or affecting the legality, validity or
enforceability of such term or provision in any other jurisdiction.

Section 14.8Counterparts; Binding Agreement

.  This Agreement may be executed in two or more separate counterparts, any one
of which need not contain the signatures of more than one party, but each of
which will be an original and all of which together shall constitute one and the
same agreement binding on all the parties hereto, including each Person who from
time to time becomes a party to this Agreement by executing a counterpart of or
joinder to this Agreement.

Section 14.9Descriptive Headings; Interpretation

.  The descriptive headings of this Agreement are inserted for convenience only
and do not constitute a substantive part of this Agreement.  Whenever required
by the context, any pronoun used in this Agreement shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns, pronouns and verbs shall include the plural and vice versa.  The use of
the word “including” in this Agreement shall be by way of example rather than by
limitation.  Reference to any agreement, document or instrument means such
agreement, document or instrument as amended or otherwise modified from time to
time in accordance with the terms thereof, and if applicable hereof.  Whenever
required by the context, references to a Fiscal Year shall refer to a portion
thereof.  The

58

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

parties hereto have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

Section 14.10Applicable Law

.  THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF DELAWARE, EXCLUDING ANY CONFLICT OF LAWS RULE OR PRINCIPLE
THAT MIGHT REFER THE GOVERNANCE OR THE CONSTRUCTION OF THIS AGREEMENT TO THE LAW
OF ANOTHER JURISDICTION.  

Section 14.11Addresses and Notices

.  All notices, demands or other communications to be given or delivered under
or by reason of the provisions of this Agreement shall be in writing and shall
be deemed to have been given or made when (a) delivered personally to the
recipient, (b) delivered by means of facsimile or electronic mail if transmitted
before 5:00 p.m. Pacific time on a Business Day, and otherwise on the next
Business Day, or (c) one Business Day after being sent to the recipient by
reputable overnight courier service (charges prepaid).  Such notices, demands
and other communications shall be sent to the address for such recipient set
forth in the Company’s books and records, or to such other address or to the
attention of such other person as the recipient party has specified by prior
written notice to the sending party.  Any notice to the Board shall be deemed
given if delivered to the applicable member of the Board at the last known
address of such member.

Section 14.12Third Parties

.  Nothing herein expressed or implied is intended or shall be construed to
confer upon or give to any Person, other than the parties to this Agreement and
their respective successors and permitted assigns, any rights or remedies under
or by reason of this Agreement (except as provided in the last sentence of
Section 5.9(f)); provided that (a) the Managers, Officers, Indemnified Persons
and Principal Member Parties shall be express third party beneficiaries of
Sections 6.2, 6.3, 6.4 and 6.5, as applicable, entitled to enforce such
provisions directly (together with any other provision hereof necessary for such
enforcement), (b) the Lenders shall be express third party beneficiaries of the
first sentence of Section 3.3(e)(i) and clause (d) of the first sentence of
Section 14.2 and (c) the Collateral Agent and Administrative Agent under each of
the Credit Facilities, shall be entitled to enforce such provisions on behalf of
such Lenders directly (together with any other provision hereof necessary for
such enforcement).

Section 14.13Further Action

.  The parties agree to execute and deliver all documents, provide all
information and take or refrain from taking such actions as may be necessary or
appropriate to achieve the purposes of this Agreement.

Section 14.14Offset

.  Notwithstanding anything to the contrary contained herein, any amount which
any Unitholder (other than the Allscripts Members and the GI Members) is
entitled to receive hereunder may be reduced by the amount equal to any amount
owed by such Unitholder or any Related Employee thereof to the Company or a
Subsidiary of the Company, as applicable, and such amount shall instead be paid
to the Company or such Subsidiary on behalf of such Unitholder or Related
Employee, as applicable.

59

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

Section 14.15Entire Agreement 

.  This Agreement, those documents expressly referred to herein and other
documents dated as of even date herewith embody the complete agreement and
understanding among the parties with respect to the subject matter herein and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, their Affiliates and their respective officers, partners,
managers and representatives, whether written or oral, which related to the
subject matter hereof in any way (including without limitation any future rights
to buy or sell Units and the Prior Agreement).

Section 14.16Delivery by Electronic Means

.  This Agreement, the agreements referred to herein, and each other agreement
or instrument entered into in connection herewith or therewith or contemplated
hereby or thereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of a facsimile machine or electronic transmission in
portable document format (.pdf) or comparable electronic transmission, shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person.

Section 14.17Survival

.  Section 3.1(b), Section 6.1, Section 6.2, Section 6.3, Section 6.4, Section
6.5, Section 14.3 and Section 14.12 shall survive and continue in full force in
accordance with its terms notwithstanding any termination of this Agreement or
the dissolution of the Company.

Section 14.18Certain Acknowledgments

.  

(a)Upon execution and delivery of a counterpart to this Agreement or a joinder
to this Agreement, each Unitholder (including each Substituted Member and each
Additional Member) shall be deemed to acknowledge to the GI Members as follows
(and with respect to clauses (i) and (ii), to each other Member and the
Company): (i) the determination of such Person to acquire Units has been made by
such Person independent of any other Person and independent of any statements or
opinions as to the advisability of such purchase or as to the properties,
business, prospects or condition (financial or otherwise) of the Company and its
Subsidiaries which may have been made or given by any other Unitholder or by any
agent or employee of any other Unitholder, (ii) no other Unitholder has acted as
an agent of such Person in connection with making its investment hereunder and
that no other Unitholder shall be acting as an agent of such Unitholder in
connection with monitoring its investment hereunder, (iii) the GI Members have
retained Paul Hastings LLP (“Paul Hastings”) in connection with the transactions
contemplated hereby and expects to retain Paul Hastings as legal counsel in
connection with the management and operation of the investment in the Company
and its Subsidiaries, (iv) Paul Hastings is not representing and will not
represent any other Unitholder in connection with the transactions contemplated
hereby or any dispute which may arise between a GI Member, on the one hand, and
the Company or any of its Subsidiaries or any other Unitholder, on the other
hand, (v) such Person will, if it wishes counsel on the transactions
contemplated hereby, retain its own independent counsel, and (vi) Paul Hastings
may represent a GI Member or any of its Affiliates in connection with any and
all matters contemplated hereby (including any dispute between a GI Member, on
the one hand, and the Company, any of its Subsidiaries or any other Person, on
the other hand) and such Person waives any conflict of interest in connection
with such representation by Paul Hastings.

60

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

(b)Upon execution and delivery of a counterpart to this Agreement or a joinder
to this Agreement, each Unitholder (including each Substituted Member and each
Additional Member) shall be deemed to acknowledge to the Allscripts Members as
follows (and with respect to clauses (i) and (ii), to each other Member and the
Company): (i) the determination of such Person to acquire Units has been made by
such Person independent of any other Person and independent of any statements or
opinions as to the advisability of such purchase or as to the properties,
business, prospects or condition (financial or otherwise) of the Company and its
Subsidiaries which may have been made or given by any other Unitholder or by any
agent or employee of any other Unitholder, (ii) no other Unitholder has acted as
an agent of such Person in connection with making its investment hereunder and
that no other Unitholder shall be acting as an agent of such Unitholder in
connection with monitoring its investment hereunder, (iii) the Allscripts
Members have retained Sidley Austin LLP (“Sidley Austin”) in connection with the
transactions contemplated hereby and expects to retain Sidley Austin as legal
counsel in connection with the management and operation of the investment in the
Company and its Subsidiaries, (iv) Sidley Austin is not representing and will
not represent any other Unitholder in connection with the transactions
contemplated hereby or any dispute which may arise between a Allscripts Member,
on the one hand, and the Company or any of its Subsidiaries or any other
Unitholder, on the other hand, (v) such Person will, if it wishes counsel on the
transactions contemplated hereby, retain its own independent counsel, and
(vi) Sidley Austin may represent a Allscripts Member or any of its Affiliates in
connection with any and all matters contemplated hereby (including any dispute
between a Allscripts Member, on the one hand, and the Company, any of its
Subsidiaries or any other Person, on the other hand) and such Person waives any
conflict of interest in connection with such representation by Sidley Austin. 

Section 14.19Waiver of Jury Trial

.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, THE
PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY ACTION
ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREUNDER, WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.  THE PARTIES AGREE
THAT ANY OF THEM MAY FILE A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES
IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER
BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREUNDER.  ANY SUCH PROCEEDING WILL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

*  *  *  *  *

 

 

61

 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Amended and Restated Limited Liability Company Agreement as of
the date first written above.

COMPANY:

NATHAN HOLDING LLC

By:/s/ Michael Valentine
Name:Michael Valentine
Its:Chief Executive Officer

MEMBERS:


ALLSCRIPTS HEALTHCARE, LLC

By:/s/ Richard J. Poulton
Name:Richard Poulton
Its:President

GI NETSMART HOLDINGS LLC

By:/s/ Howard Park
Name:Howard Park
Its:Director




[Signature Page to Amended and Restated Limited Liability Company Agreement]

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

Schedule A

Unit Ownership Ledger

Members

Unitholder and Address

Class A Common Units

Capital Contribution in respect of Class A Common Units

Class A Preferred Units

Capital Contribution in respect of Class A Preferred Units

Allscripts Healthcare, LLC

 

222 Merchandise Mart Plaza, Suite 2024

Chicago, IL 60654

351,457,041

$351,457,041.00

 

 

GI Netsmart Holdings LLC

 

188 The Embarcadero, 7th Fl

San Francisco, CA 94105

 

 

337,674,412

$337,674,412.00

Management Parties

 

 

 

26,454,313

$26,454,313.00




 

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.

 

Schedule 5.9

 

 

***

 